Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 1 of 64




                 EXHIBIT A
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 2 of 64
                                               JOINT EXHIBIT LIST

SEC EXHIBITS
Trial Ex. Number   Bates No./Other            Description                                                     Objections
                                              1/13/2013 email from Avalon FA LTD to reggy@allnewstar.com
SEC TRIAL EX 1     Z-006033538                re "hello from Serge"                                           *
                                              3/7/2013 email chain between Avalontaltd and
SEC TRIAL EX 2     Z-006120143-47             reg.xia@gmail.com re "Re: hello from Serge"                     *
                                              3/11/2013 email chain between Avalon FA LTD and
SEC TRIAL EX 3     Z-006164337-44             reg.xia@gmail.com re "Re: hello from Serge"                     *
                                              3/12/2013 email chain between Avalon FA LTD and
                                              reg.xia@gmail.com re "Re: hello from Serge" including
SEC TRIAL EX 4     Z-006120306-25             attachments                                                     *
                                              3/15/2014 email chain between zchxia@gmail.com and Avalon
SEC TRIAL EX 5     Z-006164659-61             FA LTD re "Re:"                                                 *
                                              3/28/2013 email chain between Avalon FA LTD and
                                              zchxia@gmail.com re "Re: Question about blotter detail in the
SEC TRIAL EX 6     Z-006035349-51             website."                                                       *
                                              4/3/2013 email chain between Avalon FA LTD and
SEC TRIAL EX 7     Z-006129244-47             zchxia@gmail.com re "Re: real fees"                             *
                                              4/3/2013 email chain between Avalon FA LTD and
SEC TRIAL EX 8     Z-006175409                zchxia@gmail.com re "Re: Real fees"                             *
                                              11/4/2014 email chain between Avalon FA LTD and
                                              laviensmile@gmail.com re "Re: Equity and Balance Statement -
SEC TRIAL EX 9     Z-006188279-92             October 2014" including attachment                              *
                                              4/18/2013 email chain between Avalonfaltd and
SEC TRIAL EX 10    Z-006086602                edisonlin1984@gmail.com re "RE: the settings"                   *
                                              7/9/2013 email chain between Avalon FA LTD and Edison Lin
SEC TRIAL EX 11    Z-006035850-51             re "Re: about overnight charges"                                *

                                              2/26/2012 email chain between Avalon FA LTD and
SEC TRIAL EX 12    Z-006112764-65             jiangbaba520@163.com re "Re: Re: Agent Agreement Sample"        *
                                              9/16/2013 email chain between Avalon FA LTD and
SEC TRIAL EX 13    Z-006041294-95             cndt168@gmail.com "Re: Our prop traders group"                  *

                                                           1
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 3 of 64
                                                JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other            Description                                                     Objections
                                              10/18/2013 email chain between Avalon FA LTD and
SEC TRIAL EX 14    Z-006127628-29             cndt168@gmail.com re "Re: WTS release limit"                   *
                                              SEC Summary Exhbiti 23 - Summary of Who Produced Certain
SEC TRIAL EX 15                               Avalon Emails
                                              6/13/2012 email chain between SamL@leksecurities.com and
SEC TRIAL EX 16    Lek_Def_0009256-62         cndt168@gmail.com re "Re: hello!"
                                              6/25/2012 email from avalonfaltd@gmail.com to
                                              spershinova@gmail.com forwarding email from
SEC TRIAL EX 17    SP 018017-18               cndt168@gmail.com re "Fwd: Contract - New China group"         *
                                              Trading Activity by Trader 521_100S for American International
SEC TRIAL EX 18                               Group Inc. (Ticker: AIG) on December 18, 2014
                                              Trading Activity by Trader 509_102S for Mastercard Inc.
SEC TRIAL EX 19                               (Ticker: MA) on November 7, 2014
                                              Trading Activity by Trader 250_115S for Tupperware Brands
SEC TRIAL EX 20                               Corp (Ticker: TUP) on July 11, 2013
SEC TRIAL EX 21A                              dbo_tMaster from Avalon Server
SEC TRIAL EX 21B                              dbo_tMaster from Avalon Server
                                              dbo_tMoneyLedger, filtered by Other Party: !000 from Avalon
SEC TRIAL EX 22A                              Server
                                              dbo_tMoneyLedger, filtered by Other Party: !000 from Z-
SEC TRIAL EX 22B                              007024702 (Avalon Server)
                                              dbo_tCashActivity, filtered by AccountID: !000 from Avalon
SEC TRIAL EX 23A                              Server
                                              dbo_tCashActivity, filtered by AccountID: !000 from Z-
SEC TRIAL EX 23B                              007024702 (Avalon Server)
                                              dbo_tMoneyLedger, filtered by Other party: !001 from Z-
SEC TRIAL EX 24A                              007024702 (Avalon Server)
                                              dbo_tMoneyLedger, filtered by Other party: !001 from Z-
SEC TRIAL EX 24B                              007024702 (Avalon Server)
                                              dbo_tMoneyLedger, filtered by Other Party: !002 from Avalon
SEC TRIAL EX 25A                              Server


                                                           2
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 4 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other            Description                                                  Objections
                                              dbo_tMoneyLedger, filtered by Other Party: !002 from Z-
SEC TRIAL EX 25B                              007024702 (Avalon Server)
                                              dbo_tCashActivity, filtered by AccountID: !002 from Avalon
SEC TRIAL EX 26A                              Server
                                              dbo_tCashActivity, filtered by AccountID: !002 from Z-
SEC TRIAL EX 26B                              007024702 (Avalon Server)
                                              dbo_tMoneyLedger, filtered by Other Party: APL, APL/vd, APL
                                              Personal Cash Deposit, Axel Lubetsky, and Alex Lubetsky from
SEC TRIAL EX 27A                              Avalon Server
                                              dbo_tMoneyLedger, filtered by Other Party: APL/vd, Axel
                                              Lubetsky, Alex Lubetsky, Alexander Lubetsky, and APL from Z-
SEC TRIAL EX 27B                              007024702 (Avalon Server)
                                              dbo_tMoneyLedger, filtered by Other Party: CAP ONE from
SEC TRIAL EX 28                               Avalon Server
SEC TRIAL EX 29                               dbo_tAssetBankAccountDescriptions from Avalon Server
                                              dbo_tMoneyLedger, filtered by Other Party: Serra MGM and Lek
SEC TRIAL EX 30                               Securities from Avalon Server
                                              dbo_tMoneyLedger, filtered by Our Account: BGT - Blaise and
SEC TRIAL EX 31                               CSTL from Avalon Server
                                              Capital One Bank (USA), "Account Information Sheet" for
SEC TRIAL EX 32    Z-003644553                opening Visa
                                              Capital One Bank (USA), "Account Information Sheet" for Visa
SEC TRIAL EX 33    Z-003644555                listing additional authorized signers
                                              Capital One Bank (USA) statement for Avalon Fund Aktiv, LLC
SEC TRIAL EX 34    Z-003644580- Z-003644582   Visa (February 9, 2013- to March 8, 2013)
                                              Capital One Bank (USA) statements for Avalon Fund Aktiv,
SEC TRIAL EX 35    Z-003644556- Z-003644579   LLC Visa (September 11, 2012 to February 8, 2013)
                                              Capital One Bank (USA) statements for Avalon Fund Aktiv,
SEC TRIAL EX 36    Z-003644584- Z-003644611   LLC Visa (March 9, 2013 to September 9, 2013)
                                              Capital One Bank (USA) statements for Avalon Fund Aktiv,
SEC TRIAL EX 37    Z-003644414- Z-003644450   LLC Visa (September 9, 2013 to May 8, 2014)


                                                          3
                                Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 5 of 64
                                                        JOINT EXHIBIT LIST
Trial Ex. Number        Bates No./Other               Description                                                     Objections
                                                      SEC Summary Exhbiti 25 - Summary of Who Produced Avalon
SEC TRIAL EX 38                                       Credit Card Documents
                                                      4/1/2013 email from serge@leksecurities.com to
SEC TRIAL EX 39         SEC-LekSecurities-E-0221651   nicolas@leksecurities.com re "FW: Options - Important"         *
                                                      4/3/2013 email chain between Pustelnik and Hanuka re Avalon
SEC TRIAL EX 40         SEC-LekSecurities-E-0220594   ceasing options trading                                        *
                                                      Trading in FFIV Stock and Options on February 1, 2013 by
SEC TRIAL EX 41                                       Trade Group 038
                                                      Trading in AGU Stock and Options on August 20, 2012 by Trade
SEC TRIAL EX       42                                 Group 038
SEC TRIAL EX       43                                 FINRA 2012 Annual Priority Letter                              **
SEC TRIAL EX       44                                 FINRA 2013 Annual Priority Letter                              **
SEC TRIAL EX       45                                 FINRA 2014 Annual Priority Letter                              **
SEC TRIAL EX       46                                 FINRA 2015 Annual Priority Letter                              **
SEC TRIAL EX       47                                 FINRA 2016 Annual Priority Letter                              **
                                                      1/11/17 Market Regulation Market Survelliance Advisory Group -
SEC TRIAL EX 48A        FINRA-SEC-LEK_00007449        Orientation
                                                      Excerpt of steps on page 24 of 1/11/17 Market Regulation
SEC TRIAL EX 48B        FINRA-SEC-LEK_00007449        Market Survelliance Advisory Group - Orientation
                                                      Excerpt of steps on page 25 of 1/11/17 Market Regulation
SEC TRIAL EX 48C        FINRA-SEC-LEK_00007449        Market Survelliance Advisory Group - Orientation
SEC TRIAL EX 49         Z-007046296 - 7               Declaration of Erin Hernandez dated April 29, 2014
SEC TRIAL EX 50         Z-007046364                   SEC Evidence Custody Form dated April 29, 2014
                                                      Buckley Sandler Legal Department Chain of Custody Report for
SEC TRIAL EX 51         Z-007046361 - 2               "server for Avalon FA, Ltd"
                                                      Copy of physical hard drive Bates-labeled Z-007024702
SEC TRIAL EX 52A        Z-007024702                   (containing Avalon Server produced in litigation on 10/2/17)
                                                      Hard drive Bates-labeled Z-007024702 (containing Avalon
SEC TRIAL EX 52B        Z-007024702                   Server produced in litigation on 10/2/17)
                                                      Forensic Copy of hard drive containing Avalon Server collected
SEC TRIAL EX 52C                                      from Buckley Sandler labeled HO-12103-003


                                                                   4
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 6 of 64
                                                JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other            Description                                                      Objections
                                              Forensic Copy of hard drive containing Avalon Server collected
SEC TRIAL EX 52D                              from Buckley Sandler labeled HO-12103-006
SEC TRIAL EX 53                               Hendershott CV -- revised August 2019
                                              Revised Appendix A – Summary of Layering Loops, dated
SEC TRIAL EX 54                               6/23/2017
SEC TRIAL EX 55                               AZO Layering Loops April 6-7, 2015
SEC TRIAL EX 56                               CLX Layering Loops March 12, 2012
                                              Ex. 23 from Second Supplemental Report of Terrence
                                              Hendershott, Ph.D. - Execution Rates of Loud-side and Quiet-
SEC TRIAL EX 57                               side Orders in Layering Loops
                                              Ex. 22 from Second Supplemental Report of Terrence
                                              Hendershott, Ph.D. - Percent of Visible Loud-side and Quiet-side
SEC TRIAL EX 58                               Orders in Layering Loops
                                              Ex. 3 from First Supplemental Report of Terrence Hendershott,
SEC TRIAL EX 59                               Ph.D. - Cancellation Analysis
                                              Ex. 4 from First Supplemental Report of Terrence Hendershott,
SEC TRIAL EX 60                               PhD. - Position Analysis
                                              Ex. 17 from First Supplemental Report of Terrence Hendershott,
SEC TRIAL EX 61                               Ph.D. - Statistical Significance Tests
                                              Ex. 5 from First Supplemental Report of Terrence Hendershott -
SEC TRIAL EX 62                               NBBO Movement Analysis
                                              Ex. 6 from First Supplemental Report of Terrence Hendershott,
SEC TRIAL EX 63                               Ph.D. - Realized Spread Analysis
                                              Ex. 9 from First Supplemental Report of Terrence Hendershott,
SEC TRIAL EX 64                               Ph.D. - Trading Revenue Analysis
                                              Exhs. 11-16 from First Supplemental Report of Terrence
SEC TRIAL EX 65                               Hendershott, Ph.D - Sensitivty Analyses
                                              Trading Activity by Trader 188_102S for Cerner Corporation
SEC TRIAL EX 66                               (Ticker: CERN) on November 1, 2012
                                              Trading Activity by Trader 128_102S for Grupo Televisa, S.A.B.
SEC TRIAL EX 67                               (Ticker: TV) on August 12, 2015


                                                           5
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 7 of 64
                                                  JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other               Description                                             Objections
                                                 Exhibit 10 from First Supplemental Report of Terrence
                                                 Hendershott, Ph.D - Equity Trading Revenue and Volume
SEC TRIAL EX 68                                  Analysis
                                                 Excerpts from Avalon FA LTD Answer and Affirmative
SEC TRIAL EX 69                              ,   Defenses to Complaint dated 2017-6-2                    **
                   003670885 - Z-003670916, Z-
                   007015211 - Z-007015214, Z-
                   007015215 - Z-007015218, Z-
                   007015219 - Z-007015223, Z-
                   007015224 - Z-007015228, Z-
                   007015229 - Z-007015231, Z-
                   007015246 - Z-007015249, Z-
                   007015334 - Z-007015337, Z-
                   007015338 - Z-007015341, Z-
                   007015342 - Z-007015346, Z-
                   007015347 - Z-007015348, Z-
                   007015349 - Z-007015352, Z-
                   007015353 - Z-007015357, Z-
                   007015358 - Z-007015361, Z-
                   007015362 - Z-007015366, Z-
                   007015367 - Z-007015370, Z-
                   007015371 - Z-007015374, Z-
                   007015375 - Z-007015378, Z-
                   007015379 - Z-007015382, Z-
                   007015383 - Z-007015387, Z-
                   007015388 - Z-007015392, Z-
                   007017780 - Z-007017781, Z-
                   007017782 - Z-007017785, Z-
                   007017786 - Z-007017790, Z-
                   007017791 - Z-007017794, Z-
SEC TRIAL EX 70    007017795 - Z-007017798       Turks & Caicos Banking Co. records
SEC TRIAL EX 71    Z-003311383, Z-003311384      Barclays Bank Seychelles records

                                                             6
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 8 of 64
                                                    JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other                Description                                                   Objections
                                                  2016-7-1 email from Shannon Sterritt (Barclays) to Owen
                                                  Granke re "In the Matter of Lek Securities Corporation (HO-
SEC TRIAL EX 72    Z-007043364                    12103)” (in native format)
SEC TRIAL EX 73    Z-003311383, Z-003311384       Barclays Bank Seychelles records - filtered
                   Z-006080235- Z-006080269; Z-
SEC TRIAL EX 74    006080273 - Z-006080306       Lek Securities account opening documents for Avalon FA LTD. **
                                                 Spreadsheet of Avalon withdrawals from its account at Lek
SEC TRIAL EX 75A                                 Securities
                                                 Spreadsheet of Avalon withdrawals from its account at Lek
SEC TRIAL EX 75A                                 Securities
SEC TRIAL EX 76                                  2017-3-17 Declaration of Nathan Fayyer                       **
                   Z-003897056 - Z-003897059, Z-
                   003897062, Z-003897096 - Z-
                   003897098, Z-003897099 - Z-
                   003897100, Z-003897101 - Z-
                   003897102, Z-003897128 - Z-
                   003897129, Z-003897130 - Z-
                   003897131, Z-003897132 - Z-
                   003897133, Z-003897134 - Z-
                   003897135, Z-003897184, Z-
SEC TRIAL EX 77    003897185 - Z-003897193       TD Bank Records for Serra Artist Management LLC
                                                 TD Bank Statement for Nathan and Irina Fayyer for the period
SEC TRIAL EX 78    Z-003898449 - Z-003898451     2010-09-15 to 2010-10-7




                                                               7
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 9 of 64
                                                  JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other               Description                                                     Objections
                   SEC-JPMCB-P-0000330 - SEC-
                   JPMCB-P-0000353, Z-
                   003694217 - Z-003694224, Z-
                   003694332 - Z-003694484, Z-
                   003694416 - Z-003694419, Z-
                   003694424, Z-003694485 - Z-
                   003694491, Z-003694492 - Z-
                   003694498, Z-003694499 - Z-
                   003694504, Z-003694505 - Z-
                   003694567, Z-003694568 - Z-
                   003694574, Z-003694575 - Z-
                   003694616, Z-003694617 -Z-
                   003694621, Z-003694622 - Z-
                   003694638, Z-003695677 - Z-
                   003695711, Z-003695712 - Z-
SEC TRIAL EX 79    003695713                     Chase Bank Records for Avalon Fund Aktiv LLC
                                                 Chase Bank Deposit Account Balance Summary dated 2011-06-
SEC TRIAL EX 80    Z-006108855                   28 for Avalon Fund Aktiv LLC
SEC TRIAL EX 81    Z-003698862 - Z-003698878     Chase Bank records for Nathan and Irina Fayyer
                   Z-003668196, Z-003668412 - Z-
SEC TRIAL EX 82    003668420                     Citibank Records for Sergey and Jane Pustelnik

SEC TRIAL EX 83    Z-004620012-Z-004620017       Lek Securities Annual Employee Certification - Pustelnik, Serge
                                                 2010-11-4 email chain between Avalon FA LTD and Daniel
                                                 Hanuka (Lek Securities) re: “Avalon wire”; forwarded to Serge
SEC TRIAL EX 84    Z-006149265-Z-006149266       Pustelnik and alexkravets@gmail.com                             *
                                                 Excerpts from 2013-10-11 FINRA On The Record testimony of
SEC TRIAL EX 85                                  Sergey Pustelnik                                                *

SEC TRIAL EX 86                                  Excerpts from 2014-02-11 SEC testimony of Sergey Pustelnik     *



                                                              8
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 10 of 64
                                                   JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other               Description                                                    Objections
                                                 Excerpts from 2018-03-20 SEC videotaped deposition of Sergey
SEC TRIAL EX 87                                  Pustelnik                                                      *
SEC TRIAL EX 88                                  Excerpts from 2014-01-30 SEC testimony of Nathan Fayyer        *
SEC TRIAL EX 89                                  Nathan Fayyer Background Questionnaire dated 2013-10-21        *
                                                 2014-03-01 email chain avalonfaltd@gmail.com and
                                                 "elsa.soorkea@barclays.com" and "pamela.payet@barclays.com"
SEC TRIAL EX 90    Z-006088978 - Z-006088980     re: "Statements question"                                      *
                                                 SEC Summary Exhibit 1- Table: Initial Funding of LEK
                                                 Securities Avalon FA LTD Account and Return of Initial
SEC TRIAL EX 91                                  Funding

SEC TRIAL EX 92    Z-003897056 - Z-003897059     TD Bank accout opening docs for Serra Artist Management LLC
                                                 SEC Summary Exhibit 2- Table: $29,650,000 Transferred from
                                                 Avalon FA LTD LEK Account to Avalon FA LTD Foreign Bank
SEC TRIAL EX 93                                  Accounts Between February 2, 2011 and June 30, 2016

SEC TRIAL EX 94    Z-003895839-Z-003895846       Avalon Fund Aktiv LLC 2008-2016 Corporate Annual Reports
                   Z-003644404 - Z-003644413, Z-
                   003644516 - Z-003644529, Z-
                   003644531 - Z-003644538, Z-
                   003644540 - Z-003644544, Z-
                   003644548 - Z-003644550, Z-
                   003644615-Z-003644624, Z-
                   003644629 - Z-003644632, Z-
                   003644633 - Z-003644636, Z-
                   003644637 - Z-003644640, Z-
                   003644641 - Z-003644643, Z-
                   003644644 - Z-003644645, Z-
SEC TRIAL EX 95    003644650 - Z-003644657       Capital One Bank Records for Avalon Fund Aktiv LLC




                                                              9
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 11 of 64
                                                    JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other                 Description                                                   Objections
                   Z-003672671 - Z-003672679, Z-
                   003672700 - Z-003672716, Z-
                   003672730 - Z-003672736, Z-
                   006567146 - Z-006567192, Z-
                   006567193 - Z-006567205, Z-
                   006567225 - Z-006567226, Z-   SEC Trial Exhibit 96 - Change description: Investors Bank
SEC TRIAL EX 96    006567239 - Z-006567257       Records for Avalon Fund Aktiv LLC
                                                   SEC Summary Exhibit 3- Table: $4,112,500 Transferred from
                                                   Avalon FA LTD Foreign Bank Accounts to Avalon Fund Aktiv
                                                   LLC Domestic Accounts Between April 20, 2011 and September
SEC TRIAL EX 97                                    13, 2016
                                                   SEC Summary Exhibit 5- Table: $2,123,893 Transferred from
                                                   Avalon Fund Aktiv LLC Domestic Accounts to Sergey Pustelnik
                                                   and Family and Related Entities Between March 30, 2015 and
SEC TRIAL EX 98                                    September, 26 2016
                                                   SEC Summary Exhibit 6- Table: Avalon Fund Aktiv LLC
SEC TRIAL EX 99                                    Investors Bank Activity February 2016 and August 2016
                                                   SEC Summary Exhibit 7- Table: Monthly Charges to Avalon
                                                   Fund Aktiv LLC Credit Card Between September 11, 2012 and
SEC TRIAL EX 100                                   April 8, 2014
                                                   SEC Summary Exhibit 8- Table: Monthly Payments to Avalon
                                                   Fund Aktiv LLC Capital One Credit Card Between September
SEC TRIAL EX 101                                   11, 2012 and April 11, 2014
                                                   SEC Summary Exhibit 9- Table: Comparison of Avalon
SEC TRIAL EX 102                                   dbo_tMoneyLedger !000 and Capital One Charges
                                                   SEC Summary Exhibit 10- Table: Comparison of Avalon
SEC TRIAL EX 103                                   dbo_tMoneyLedger !001 and Capital One Charges
                                                   SEC Summary Exhibit 11- Table: Comparison of Avalon
SEC TRIAL EX 104                                   dbo_tMoneyLedger !002 and Capital One Charges
                                                   SEC Summary Exhibit 12- Table: Summary Comparison of
SEC TRIAL EX 105                                   Avalon dbo_tMoneyLedger to Capital One Charges


                                                               10
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 12 of 64
                                                   JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other               Description                                                    Objections
                                                 2013-04-24 email from sveta@tryelite.com to
SEC TRIAL EX 106   Z-003741844- Z-003741847      serge.pustelnik@gmail.com re "Elite Travel Booking: 764826"    *
                                                 2013-04-25 email from sveta@tryelite.com to
SEC TRIAL EX 107   Z-003741886- Z-003741889      serge.pustelnik@gmail.com re "Elite Travel Booking: 764826"    *
                                                 2013-04-16 email chain between samon777@yahoo.com and
SEC TRIAL EX 108   Z-003742301                   serge.pustelnik@gmail.com re "RE: privet"                      *
                                                 2016-11-03 Affidavit of Sergey Pustelnik in Support of
SEC TRIAL EX 109   Z-006567541- Z-006567552      Preliminary Injunction                                         *
                                                 SEC Summary Exhibit 13- Table: Comparison of Pustelnik
SEC TRIAL EX 110                                 Affidavit to dbo_tCash Activity, filtered by AccountID: !000
                                                 Excerpts from 2018-02-15 Videotaped Deposition of Nathan
SEC TRIAL EX 111                                 Fayyer                                                         *
                                                 Chase Bank Records for Aleksandr Lyubetskiy from 2011-4-6 to
SEC TRIAL EX 112   Z-003695080 - Z-003695085     2011-5-4
SEC TRIAL EX 113   Z-005546184 - Z005546222      Lek Securities Form U4 for Alex Lubetsky
                                                 2013-03-26 email chain between "laviensmile"and
                                                 avalonfaltd@gmail.com re "Re: Would you please provide the
SEC TRIAL EX 114   Z-006034872                   fee schedule next month?thanks"                                *
                                                 2014-07-03 email from Avalon FA LTD to
                                                 "laviensmile@gmail.com" re "Equity and Balance statement -
SEC TRIAL EX 115   Z-006048509                   June 2014" and email attachment                                *
                                                 2015-03-04 email from Avalon FA LTD to
                                                 "laviensmile@gmail.com" re "Equity and Balance statement -
SEC TRIAL EX 116   Z-006055099                   February 2015" and email attachment                            *
                                                 3/25/2013, Avalon FA LTD, Sub-Contractor Agreement
SEC TRIAL EX 117   Z-006188281- Z-006188292      (Agreement) with Avalon FA, LTD (Company), Reggy Xia           **
                                                 2013-03-09 email chain between avalonfaltd@gmail.com and
SEC TRIAL EX 118   Z-006032787- Z-006032789      edisonlin1984@gmail.com re "about accounting"                  *
                   Z-003614398-Z-003614404; Z-   Avalon FA, LTD Sub-Contractor Agreement signed by Bin Li
SEC TRIAL EX 119   006113467                     dated 2012-06-25                                               **




                                                             11
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 13 of 64
                                                JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other            Description                                                  Objections
                                              2012-09-24 email chain between avalonfaltd@gmail.com,
                                              jacky110118@gmail.com, DTCN, and Sterling personnel re
SEC TRIAL EX 120   Z-003621159- Z-003621160   “Sterling Follow Up”                                        *
                                              2012-09-10 email chain (and attachment) between
                                              jacky110118@gmail.com and avalonfaltd@gmail.com re
SEC TRIAL EX 121   Z-006070458- Z-006070462   “Equity and payment for August 2012”                        *
                                              2012-10-03 email chain between jacky110118@gmail.com and
                                              avalonfaltd@gmail.com re “Equity and payment for August
SEC TRIAL EX 122   Z-006160455- Z-006160457   2012”                                                       *
                                              2012-09-08 email chain between jacky110118@gmail.com and
                                              avalonfaltd@gmail.com re “Equity and payment for August
SEC TRIAL EX 123   Z-006158694- Z-006158697   2012”                                                       *
                                              2012-09-24 email chain between jacky110118@gmail.com and
                                              avalonfaltd@gmail.com re “Equity and payment for August
SEC TRIAL EX 124   Z-006160100- Z-006160101   2012” and attachments                                       *
                                              2012-06-25 email chain between avalonfaltd@gmail.com and
                                              cndt168@gmail.com forwarded to spershinova@gmail.com re
SEC TRIAL EX 125   Z-003932361- Z-003932362   “Contract – new China Group”                                *
                                              2014-03-05 email from Avalon FA LTD to
                                              "andyaiij@gmail.com" re "Equity and Balance statement -
SEC TRIAL EX 126   Z-006179478                February 2014" and email attachment                         *
                                              2015-03-04 Avalon FA Ltd email to jiangbaba520@163.com re
                                              “Equity and Balance statement” - February 2015 and email
SEC TRIAL EX 127   Z-006190758                attachment                                                  *

                                              2012-01-12 Avalon FA Ltd email to jiangbaba520@163.com re
SEC TRIAL EX 128   Z-006024393                “equity for 20120112” and email attachment                *

                                              2012-04-10 email and attachment from avalonfaltd@gmail.com
SEC TRIAL EX 129   Z-006112098- Z-006112100   to jiangbaba520@163.com re "Agent Document"                  *
                                              SEC Summary Exhibit 14 - Table: Layering Loops for Five Sets
SEC TRIAL EX 130                              of Trade Group Leaders

                                                          12
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 14 of 64
                                                    JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other                Description                                                     Objections
                                                  SEC Summary Exhibit 15 - Table: Top 20 Trade Groups –
SEC TRIAL EX 131                                  Layering Loops
                                                  SEC Summary Exhibit 4 - Table: Percentage of Deposits into
                                                  Avalon Fund Aktiv LLC Domestic Accounts from Avalon FA
                                                  LTD Foreign Accounts Between January 2010 and December
SEC TRIAL EX 132                                  2016
                                                  SEC Summary Exhibit 16 - Table: Comparison of Avalon Fund
                                                  Aktiv LLC and Lubetsky Chase Transactions with
SEC TRIAL EX 133                                  dbo_tMoneyLedger !002
                                                  5/7/2015 Wall Street Journal article re "Did AutoZone Get
SEC TRIAL EX 134                                  Spoofed?" by Bradley Hope
                                                  3/13/2017 email forward from Parker Meares to "algo-eucross"
                                                  re "Fwd: SEC Charges Firms Involved in Layering, Manipulation
SEC TRIAL EX 135   HRT00000018-20                 Schemes"
                                                  2016-01-12 Google reply to 2015-12-22 FBI search warrant re:
SEC TRIAL EX 136   Z-007024740 - 45               REG XIA, ZCHXIA, and LAVIENSMILE
                                                  2015-08-04 Google reply to 2015-07-23 FBI search warrant re:
SEC TRIAL EX 137   Z-007024729 - 32               AVALONFALTD
SEC TRIAL EX 138   SEC-Avalon-E-0016921 - 2       2012-10-08 Letter from Fayyer re Avalon                         *
                                                  2011-07-01 Avalon Fund Aktiv LLC registration request to
SEC TRIAL EX 139   Z-007075092                    Ministry of Economy of Ukraine                                  *
                                                  Avalon FA LTD, Sub-Contractor Agreement (Agreement) with
                                                  Avalon FA, LTD (Company), Chen Jian and Wang Bimin, dated
SEC TRIAL EX 140   Z-003614433-39, not in order   12/2/2011                                                       **
                                                  Investors Bank LLC Certificate for Banking Purposes (excerpt
SEC TRIAL EX 141   Z-006567225 - 6                from SEC Trial Exhibit 96)                                      *
                                                  Capital One, N.A. Commercial New Account Information Card
SEC TRIAL EX 142   Z-003644540 - 4                (excerpt from SEC Trial Exhibit 95)
                                                  TD Bank Checking Deposit and Withdrawal Slips, 9/22/2010
SEC TRIAL EX 143   Z-003897062                    (excerpt from SEC Trial Exhibit 77)




                                                              13
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 15 of 64
                                                  JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other              Description                                                      Objections
                                                Statement of Account through 9/30/2010 on TD Bank letterhead,
                                                for Serra Artist Management (excerpt from SEC Trial Exhibit
SEC TRIAL EX 144   Z-003897096 - 98             77)
                                                7/2/2013 email chain (and attachment) between
                                                "avalonfaltd@gmail.com" and "shewutrade@foxmail.com" re
SEC TRIAL EX 145   Z-006078230-40               "Re: Partnership and Cooperation with Avalon"                    *
                                                3/31/2011 email from "Support" to avalonfaltd@gmail.com re
SEC TRIAL EX 146   Z-006106829-31               "change bp to zero"                                              *
                                                7/10/2012 email from avalonfaltd@gmail.com to
SEC TRIAL EX 147   Z-003622032                  "support@sterlingtrader.com" re "change BP"                      *
                                                5/3/2013 email from Alex Kravets to avalonfaltd@gmail.com
SEC TRIAL EX 148   Z-006122037                  and Justin Ma re "RE: please turn off all data/BP zero"          *
                                                9/24/2013 SEC Subpoena to Nathan Fayyer, In the Matter of Lek
SEC TRIAL EX 149                                Securities Corporation (HO-12103)                                *
                                                9/24/2013 SEC Subpoena to Custodian of Records, Avalon FA,
                                                Ltd, c/o Nathan Fayyer, In the Matter of Lek Securities
SEC TRIAL EX 150                                Corporation (HO-12103)                                           *
                                                12/31/2013 SEC Subpoena to Nathan Fayyer, In the Matter of
SEC TRIAL EX 151                                Lek Securities Corporation (HO-12103)                            *
                                                Plaintiff's First Request for Production of Documents to
SEC TRIAL EX 152                                Defendants Avalon, Fayyer, and Pustelnik, dated 9/11/2017        *
SEC TRIAL EX 153   Z-000942287-92               http://www.avalonfaltd.com/ as of 2/9/2013                       *
                   Lek_Def_0000006-27 (not in   5/6/2013 email chain between avalonfaltd@gmail.com and
SEC TRIAL EX 154   order)                       andyaijj@gmail.com re "Re: DT" including attachments             *
                                                6/25/2012 email chain between DT CN and
                                                avalonfaltd@gmail.com re "Re: Contract" and attachments
SEC TRIAL EX 155   Z-006157888-96               signed by Bin Li (cndt168@gmail.com), dated 6/25/2012            *
                                                Avalon Fund Aktiv LLC checks 1005 (2/18/2016) and 1006
SEC TRIAL EX 156   Z-006567240                  (3/1/2016), Investors Bank (excerpt from SEC Trial Exhibit 96)
                                                9/19/2012 email from Avalon FA LTD to
SEC TRIAL EX 157   Z-006028290-92               serge.pustelnik@gmail.com re "Fwd: Convergex/Avalon"             *


                                                            14
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 16 of 64
                                                JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other            Description                                                     Objections
                                              9/19/2012 email from Serge Pustelnik to avalonfaltd@gmail.com
SEC TRIAL EX 158   Z-006028337-39             re "Fwd: Convergex/Avalon"                                      *
SEC TRIAL EX 159   Z-006028337-39             Certified translation of SEC Trial Exhibit 158
                                              9/19/2012 email from Serge Pustelnik to avalonfaltd@gmail.com
SEC TRIAL EX 160   Z-006115239-41             re "Convergex/Avalon"                                           *
                                              9/20/2012 email chain from Avalon FA LTD to
SEC TRIAL EX 161   Z-006115266-68             serge.pustelnik@gmail.com re "Fwd: Convergex/Avalon"            *
                                              12/1/2010 email from Serge Pustelnik to Avalon FA LTD re "Re:
SEC TRIAL EX 162   Z-003630272-77             main acocount”                                                  *
                                              12/1/2010 email from avalonfaltd@gmail.com to
                                              serge.pustelnik@gmail.com re “Fwd: PLEASE RESTRICT
SEC TRIAL EX 163   Z-003630268-69             OPTIONS/FUTURES, etc"                                           *
                                              6/1/2011 email chain from Avalon FA LTD to
                                              avalonbackoffice@gmail.com and serge.pustelnik@gmail.com re
SEC TRIAL EX 164   Z-006021125-26             "Fwd: no repsonse"                                              *
                                              6/2/2011 email from Avalon FA LTD to
SEC TRIAL EX 165   Z-006107752-55             "lktradedesk@gmail.com" re "Re: no repsonse"                    *
                                              7/27/2012 email from Serge Pustelnik to Avalon FA LTD re "Re:
SEC TRIAL EX 166   Z-006159463-65             blotter volume discrepancy May 2012"                            *
                                              10/22/2012 email from Avalon FA LTD to
SEC TRIAL EX 167   Z-006161285                managerivan1982@gmail.com re "trading inquiry - Cooperation"    *
                                              12/13/2012 email chain between avalonfaltd@gmail.com and
SEC TRIAL EX 168   Avalon_Def-0001028 - 32    alexmilrud@globustrader.com                                     *
                                              9/23/2013 email from DanH@leksecurities.com to
                   SEC-Avalon_E-0000692/Z-    avalonfaltd@gmail.com and serge@LekSecurities.com re
SEC TRIAL EX 169   003617055                  “Avalon Cases as of August 22 2013.xlsx” and attachment         *
                                              7/17/2013 email from Avalon FA Ltd to Daniel M Hanuka and
                                              Serge Pustelnik re: “Transferring $25K to Avalon Good Faith
SEC TRIAL EX 170   Avalon_Def-0000834 - 41    Account”                                                        *




                                                          15
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 17 of 64
                                                    JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other                Description                                                      Objections
                                                  11/25/2013 email from Samuel F. Lek to
                                                  avalonfaltd@gmail.com re: “Possible improper trades” with
SEC TRIAL EX 171   Z-002055383 - 86               attachment                                                       *
                                                  2/5/2013 email from mitch.litke@leksecurities.com to
                                                  serge@leksecurities.com, noosf1@gmail.com, and other Lek
SEC TRIAL EX 172   LSC744815-17                   personnel re "FW: Order Laying Detection Filters"                **
                                                  2/15/2013 email from avalonfaltd@gmail.com to
                   SEC-LekSecurities-E-0228004-   nicolas@leksecurities.com and serge@leksecurities.com re "Q6
SEC TRIAL EX 173   06                             Memo from Avalon - Feedback"                                     **
                                                  2/13/2013 email from noosf1@gmail.com to
SEC TRIAL EX 174   SEC-LekSecurities-E-0226990    nicolas@leksecurities.com "Re: Status and things - important"    *
                                                  2/13/2013 email from nicolas@leksecurities.com to
                                                  alex.lubetsky@leksecurities.com, serge@leksecurities.com,
                                                  noosf1@gmail.com, and mitch.litke@leksecurities.com re
SEC TRIAL EX 175   Z-005364115                    "layering update"                                                *
                                                  11/20/2015 email chain between nicolas@leksecurities.com and
SEC TRIAL EX 176   Avalon_Def-0000595-606         avalonfaltd@gmail.com re "Re: Basket statistics"                 *
                                                  3/24/2014 email from mitch.litke@leksecurities.com to
                                                  avalonfaltd@gmail.com, serge@leksecurities.com,
                                                  noosf1@gmail.com, nicolas@leksecurities.com,
SEC TRIAL EX 177   Z-005304190 - 91               SamL@leksecurities.com re "RE: 038_002R"                         *
                   Z-003313138 -                  Coastal Contact Info Form: Blaise Greys Partners LTD of the
SEC TRIAL EX 178   40/COASTAL001986-88            Seychelles
                                                  Turks and Caicos Banking Company account documents for San
SEC TRIAL EX 179   Z-003670680 - 89               Fleur Ltd dba Blaise Greys Partners Ltd
                                                  Turks and Caicos Banking Co Ltd Account Statements for San
                                                  Fleur Ltd dbs Blaise Grey Partners Ltd for the period April 1,
SEC TRIAL EX 180   Z-003670710-11                 2013 through May 31, 2013
                                                  Turks and Caicos Banking Co Ltd Account Statements for San
                                                  Fleur Ltd dbs Blaise Grey Partners Ltd for the period June 1,
SEC TRIAL EX 181   Z-003670712-24                 2013 through June 24, 2014
SEC TRIAL EX 182                                  SEC Summary Exhbiti 24 - Avalon Gmail Searches

                                                              16
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 18 of 64
                                                       JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                                 Objections
SEC TRIAL EX       183                               SEC Summary Exhbiti 26 - Avalon Credit Card Searches
SEC TRIAL EX       184                               Additional "But-For" Analysis
SEC TRIAL EX       185A                              FINRA Registered Representatives Brochure - 2014
SEC TRIAL EX       185B                              FINRA Registered Representatives Brochure - 2012
                                                     FINRA Notice to Sergey Pustelnik of Acceptance of Letter of
                                                     Acceptance, Waiver and Consent No. 20110297130-03, dated
SEC TRIAL EX 186          Z-004171992 -Z-004171998   January 21, 2015
SEC TRIAL EX 187                                     11/25/2015 FINRA web page re layering
                                                     7/14/2010 FINRA "Letter of Acceptance, Waiver and Consent"
SEC TRIAL EX 188                                     re Trillium
SEC TRIAL EX 189                                     9/13/2010 FINRA Press Release re Trillium
                                                     9/24/2012 FINRA Letter of Acceptance, Waiver and Consent re
SEC TRIAL EX       190                               Hold Bros.
SEC TRIAL EX       191                               9/25/2012 FINRA Press Release re Hold Brothers
SEC TRIAL EX       192                               9/25/2012 SEC Order in Hold Brothers Case
SEC TRIAL EX       193                               12/18/2012 SEC Order in Biremis Case
                                                     9/11/2012 letter from FINRA (Peter Murray) to Lek
SEC TRIAL EX 194          Lek_Def_0423891-93         Securities/Andrew Shapiro and attachments A and B thereto

                                                     9/28/2012 email from Lek Securities/Shapiro to FINRA/Murray,
                                                     with letter dated 9/27/2012 from Lek Securities/Sam Lek to
SEC TRIAL EX 195          Z-004620655                FINRA/Murray, with attached spreadsheet                      **
SEC TRIAL EX 196          Z-005179431-434            6/24/2013 letter from FINRA/Sam Jones to Lek Seurities
                                                     7/8/2013 letter from Lek Securities/Shapiro (with attached
SEC TRIAL EX 197          Z-005179427-429            spreadsheet) to FINRA                                        **
SEC TRIAL EX 198          SEC-FINRA-E-0065391-394    7/16/2013 letter from FINRA/Sam Jones to Lek Securities
                                                     7/30/2013 letter from Lek Securities/Andrew Shapiro to FINRA
SEC TRIAL EX 199A         SEC-FINRA-E-0065402-413    with attached spreadsheets                                   **
                                                     Electronic version of spreadsheet attached to 199A
SEC TRIAL EX 199B                                                                                                 **



                                                                 17
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 19 of 64
                                                            JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other                  Description                                                       Objections
                                                          7/19/2013 letter from FINRA/Victor Mendoza to Lek, with 2-
SEC TRIAL EX 200         SEC-FINRA-E-0070987-988          page exhibits
SEC TRIAL EX 201A                                         Electronic version of spreadsheet attached to 201A                **
                         F_006063-064 (letter) and Z-     8/1/2013 letter from Lek Securities/Sam Lek to FINRA, with
SEC TRIAL EX 201B        004165496 (spreadsheet)          spreadsheet                                                       **
                                                          8/20/2013 letter from FINRA/Gira and Marchman to Lek
SEC TRIAL EX 202         SEC-FINRA-E-0078071-073          Securities
SEC TRIAL EX 203                                          INTENTIONALLY LEFT BLANK
                                                          9/1/2011 email from jane.pustelnik@credit-suisse.com to
                                                          serge.pustelnik@gmail.com re "RE: FW abreviations info from
SEC TRIAL EX 204A        CSSU-E-026698                    seriy"                                                            Privileged
                                                          9/1/2011 email from jane.pustelnik@credit-suisse.com to
                                                          serge.pustelnik@gmail.com re "RE: FW abreviations info from
SEC TRIAL EX 204B        CSSU-E-026698                    seriy"                                                            Privileged
                                                          4/5/2013 email chain, (top email from Andy Gordon to Frank
SEC TRIAL EX 205         (SEC-BATS-E-0005406-5408)        Eichorn)
                                                          4/16/2013 email chain (top email from Connell to Gordon and
SEC TRIAL EX 206         SEC-BATS-E-0005409-5412)         Eichorn)
                         Z-003634352-353 (email), 355-
                         356 (letter) and Z-003634354     4/16/2013 email chain (top email from Bats/Eichorn to Lek
SEC TRIAL EX 207         (spreadsheet)                    Securities/Sam Lek, with 4/16/2013 letter, and spreadsheet
                         Z-003632031 (email),
                         2033)(letter) and Z-003632034-   4/30/2013 email and letter from Lek Securities/Sam Lek to Bats,
SEC TRIAL EX 208         2124 (attachments)               with attachments                                                  **
                                                          Audio of 7/24/2013 phone call between Bats (Connell and
SEC TRIAL EX 209         Z-005409603.MP3                  Gordon), Sam Lek and others                                       **
                                                          Transcript of 7/24/2013 phone call between Bats (Connell and
SEC TRIAL EX       210   Z-007025078-88                   Gordon), Sam Lek and others                                       **
SEC TRIAL EX       211   Z-003640804-805                  8/18/2015 letter from Bats/Eichorn to Lek Securities/Sam Lek
SEC TRIAL EX       212   Z-00364317-319                   8/27/2015 letter from Lek Securities/Shapiro to Bats/Eichorn      **
SEC TRIAL EX       213   Lek_Def_0437488-489              9/4/2015 letter from Bats/Eichorn to Lek Securities/Sam Lek
SEC TRIAL EX       214   Lek_Def_0437490-492              9/15/2013 letter from Lek Securities/Shapiro to Bats/Eichorn      **

                                                                      18
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 20 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other                 Description                                                     Objections
                                                    12/12/2013 SEC Subpoena to Sergey Pustelnik, In the Matter of
SEC TRIAL EX 215                                    Lek Securities Corporation (HO-12103)
                    SEC-Pustelnik_S-E-0000001 -
                    SEC-Pustelnik_S-E-0000011 / Z- 1/22/2014 Letter from James M. Wines to Sarah Nilson re In the
SEC TRIAL EX 216    003722287 -Z-003722297         Matter of Lek Securities Corporation (HO-12103)
                                                   3/28/2014 Letter from James M. Wines to Sarah Nilson re In the
SEC TRIAL EX 217    Z-007023480 - Z-007023481      Matter of Lek Securities Corporation (HO-12103)
                    Z-003841741, Z-003863601, Z- 11/4/2012 email from SSYSBlotter1 to algodesignlp@gmail.com
                    003863748, Z-003865207, Z-     and serge.pustelnik@gmail.com re “Emailing: Blotter Parser.r”
SEC TRIAL EX 218    003886934, Z-003886935         and excerpts from attachment                                   *
                                                   5/10/2011 email from Avalon FA LTD to Serge Pustelnik re
SEC TRIAL EX 219    Z-006063575-76                 "Fwd: problem"                                                 *
                                                   4/11/2011 email from lktradedesk@gmail.com to Serge
SEC TRIAL EX 220    Z-003769493                    Pustelnik re "final accounting number for Feb March"           *
                                                   6/1/2011 email chain from Avalon FA LTD to
                                                   avalonbackoffice@gmail.com and Serge Pustelnik re "Fwd: no
SEC TRIAL EX 221    Z-006021125-26                 repsonse"                                                      *
                                                   8/5/2011 email from serge.pustelnik@gmail.com to
SEC TRIAL EX 222    Z-004028565                    reg.xia@gmail.com re “Chat with serge.pustelnik@gmail.com” *
                                                   1/8/2013 email from Serge Pustelnik to reg.xia@gmail.com re
SEC TRIAL EX 223    Z-004031044-45                 "Re:"                                                          *
                                                   5/28/2013 email from magicJack to SERGE PUSTELNIK re
                                                   “New VM(8) – 0:21 minutes in your magicJack mailbox from
SEC TRIAL EX 224A   Z-003740194                    2125092300                                                     *
SEC TRIAL EX 224B   Z-003740194                    .wav file attachment to SEC Trial Exhibit 224A
                                                   8/29/2013 email from Pustelnik to Fayyer re "Fwd: New VM (7) -
                                                   0:51 minutes in your magicJack mailbox from 7183320056"
SEC TRIAL EX 225    Z-003800603                    (without attachment)                                           *
                                                   o   11/26/2013 email from sales Avalon to axel21@gmail,
                                                   serge.pustelnik@gmail.com and avalonfaltd@gmail.com, re
SEC TRIAL EX 226A   Z-006042523                    "Скетчи всех страниц сайта" with attachments                   *
SEC TRIAL EX 226B                                  Certified translation of SEC Trial Exhibit 226A

                                                                19
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 21 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other                Description                                                     Objections
                                                   2/28/2012 email from Nicolas Louis to Serge Pustelnik re "FW:
SEC TRIAL EX 227                                   HF Trading"                                                     *
                                                   7/31/2012 email from Nicolas Louis to Serge Pustelnik re “FW:
SEC TRIAL EX 228    Z-005376732                    Regulators target day-Trading Firm” and attachment              *
                                                   9/25/2012 email from Nicolas Louis to Serge Pustelnik re “FW:
SEC TRIAL EX 229    LSC784766 - 91                 momentum ignition” and attachment                               *
                                                   9/13/2012 email from Serge Pustelnik to janekisa@gmail.com re
                    SEC-LekSecurities-E-0326910-   "Fwd:" and attachment “FINRA Investigation #20120332235
SEC TRIAL EX 230    13                             Lek Request 9-11-12.pdf”                                        Privileged
                                                   1/28/2013 email from Nicolas Louis to LSC@leksecurities.com
                                                   re “Q6 Layering detection” and attachment
SEC TRIAL EX 231    Lek_Def_0228220 - 21           “MEMORANDUM_Q6LayeringDetection.pdf”                            **
                                                   1/28/2013 email from Nicolas Louis to Serge Pustelnik re "FW:
                                                   Q6 Layering detection" and attachment
SEC TRIAL EX 232    LSC743058-59                   “MEMORANDUM_Q6LayeringDetection.pdf”                            **
                                                   1/29/2013 email from Serge Pustelnik to Nicolas Louis re "Re:
SEC TRIAL EX 233    LSC743072-73                   Q6 Layering detection"                                          **
                                                   1/31/2013 email from Nicolas Louis to Serge Pustelnik re "q6
SEC TRIAL EX 234    SEC-LekSecurities-E-0184474    layering"                                                       **
                                                   2/1/2013 email from Nicolas Louis to Serge Pustelnik re "RE:
SEC TRIAL EX 235    LSC74468-69                    Q6 Layering feedback"                                           **
                                                   2/6/2013 email from Serge Pustelnik to Mitche Litke,
                    LSC744927-LSC744928 / Z-       noosf1@gmail.com and Nicolas Louis, re "RE: Nathan and
SEC TRIAL EX 236    005362321 - Z-005362322        Serge,"                                                         *
                    SEC-LekSecurities-E-0227506-   2/7/2013 email from Nicolas Louis to Nathan Fayyer re "RE: Q6
SEC TRIAL EX 237    08                             Layerign"                                                       *
                                                   6/11/2012 email chain between
SEC TRIAL EX 238A   Z-003793623                    d.belousov@theunitedtraders.com and Serge Pustelnik             *
SEC TRIAL EX 238B                                  Certified translation of SEC Trial Exhibit 238A
                                                   6/15/2012 email chain between
SEC TRIAL EX 239A   Z-003829963                    d.belousov@theunitedtraders.com and Serge Pustelnik             *
SEC TRIAL EX 239B   Z-003829963                    Certified translation of SEC Trial Exhibit 239A

                                                               20
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 22 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other                Description                                                     Objections
                                                   6/28/2012 email chain between
                                                   d.belousov@theunitedtraders.com and Serge Pustelnik (without
SEC TRIAL EX 240A   Z-003807658                    attachments)                                                    *
SEC TRIAL EX 240B                                  Certified translation of SEC Trial Exhibit 240A
                                                   8/24/2012 email from Nicolas Louis to Serge Pustelnik re "FW:
SEC TRIAL EX 241    LSC761058-60                   000_003R"                                                       *
                                                   9/18/2012 email from Serge Pustelnik to Svetlana Pershinova
SEC TRIAL EX 242    Z-005383181-83                 "RE: account ownership"                                         *
                    SEC-LekSecurities-E-0241732-   9/18/2012 email from Serge Pustelnik to Nicolas Louis re "RE:
SEC TRIAL EX 243    34                             038 option orders"                                              *

                    SEC-Pustelnik_S-E-0090710-11 1/9/2013 email chain between Nicolas Louis and Serge
SEC TRIAL EX 244    / Z-003812996 -Z-003812997     Pustelnike re "RE:"                                             *
                                                   2/20/2013 email from Serge Pustelnik to Nicolas Louis and Joe
SEC TRIAL EX 245    LSC747906                      Zhou re "Option Gateway upgrades"                               *
                                                   3/21/2013 email from Serge Pustelnik to Nicolas Louis re
SEC TRIAL EX 246    LSC755560-61                   "Option Trading"                                                *
                    SEC-LekSecurities-E-0220432- 4/3/2013 email chain between Serge Pustelnik and Nicolas Louis
SEC TRIAL EX 247    33                             re "RE: options technology"                                     *
                                                   2/12/2013 email from Serge Pustelnik to Sasha Szabo and other
SEC TRIAL EX 248    Z-003782769-Z-003782770        Coastal personnel re “Re: meeting tomorrow”                     *
                    SEC-Pustelnik_S-E-0096346 / Z- 2/26/2013 email from Craig Robertson to Serge Pustelnik re
SEC TRIAL EX 249    003818632                      "Are you on IM?"                                                *
                                                   8/2/2014 email from Craig Robertson to Serge Pustelnik re
                    SEC-Pustelnik_S-E-0102352 / Z- "Example trade file" and attachment
SEC TRIAL EX 250    003824638                      “EXAMPLE_TRADE_FILE.XLS”                                        *
                                                   3/11/2013 email chain between Craig Robertson and Serge
SEC TRIAL EX 251    Z-003782028                    Pustelnik re: “manual routes”                                   *
                    SEC-Pustelnik_S-E-0088973 / Z- 3/11/2013 email chain between Craig Robertson and Serge
SEC TRIAL EX 252    003811259                      Pustelnik                                                       *
                    SEC-Pustelnik_S-E-0089787 / Z- 3/11/2013 email from Serge Pustelnik to Craig Robertson re
SEC TRIAL EX 253    003812073                      "new results" (without attachments)                             *

                                                                21
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 23 of 64
                                                          JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other                Description                                                       Objections
                         SEC-Pustelnik_S-E-0092808 / Z- 3/11/2013 email from Serge Pustelnik to Craig Robertson re "plz
SEC TRIAL EX 254         003815094                      give me a buzz 858-222-0014"                                      *
                         SEC-Pustelnik_S-E-0080112 / Z- 3/11/2013 email from Serge Pustelnik to Craig Robertson re “can
SEC TRIAL EX 255         003802398                      u call back 858-222-0014”                                         *
                         SEC-Pustelnik_S-E-0059715 / Z- 3/12/2013 email chain between Serge Pustelnik and Craig
SEC TRIAL EX 256         003782001                      Robertson re "Re: FW: Time Stamps"                                *
SEC TRIAL EX 257                                        SEC Summary Exhibit 17 – Avalon’s Foreign Bank Accounts
                                                        SEC Summary Exhibit 18 -- Initial Funding of Avalon’s Account
SEC TRIAL EX 258                                        at Lek Securities
                                                        SEC Summary Exhibit 19 -- Transfers from Avalon's Account at
SEC TRIAL EX 259                                        Lek Securities to Overseas Banks (Feb. 2011-June 2016)
                                                        SEC Summary Exhibit 20 -- Transfers from Avalon's Overseas
SEC TRIAL EX 260                                        Accounts to Avalon Fund Aktiv's U.S. Accounts
                                                        SEC Summary Exhibit 21 -- Transfers from Avalon Fund Aktiv's
SEC TRIAL EX 261                                        U.S. Accounts to Pustelnik and Affiliates
                                                        SEC Summary Exhibit 22 -- Trade Group Pie Charts for Five
SEC TRIAL EX 262                                        Sets of Trade Groups
                                                        8/20/12 email from Tourtelot to Lek, DeMaio and Oliveri re
SEC TRIAL EX 263         Z-001526865-67                 "Potential Mini-Manipulation Trading"
                                                        8/21/13 email from Tourtelot to Lek, DeMaio, Olivieri and Maza
SEC TRIAL EX 264         Z-000980247                    re "Potential Mini-Manipulation Trading"

                                                         9/11/12 email from Tourtelot to Lek and DeMaio re "Potential
SEC TRIAL EX 265         Lek_Def_0362239 - 42            Mini-Manipulation Trading (20120337477 - FINRA)

SEC TRIAL EX       266   SEC-FINRA-E-0000288-89          11/6/12 letter from Jeffrey Maza to Sam Lek cc: Gene DeMaio
SEC TRIAL EX       267   Z-000943015                     11/27/12 Call Notes
SEC TRIAL EX       268   Z-004620824 - 26                8/26/13 letter from Yun Wang to Sam Lek cc: Gene DeMaio
SEC TRIAL EX       269   Z-002038569 - 70                12/18/13 letter from Yun Wang to Sam Lek cc: Gene DeMaio
                                                         2/11/14 letter from Bryan Schnabolk to Kevin Harnisch cc: Gene
SEC TRIAL EX 270         Z-002038621 - 22                DeMaio
SEC TRIAL EX 271         Z-004190453.0001 - .0002        3/24/14 letter from Yun Wang to Sam Lek cc: Gene DeMaio

                                                                     22
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 24 of 64
                                                JOINT EXHIBIT LIST
Trial Ex. Number   Bates No./Other            Description                                                     Objections
                                              5/9/14 letter from Bryan Schnabolk to Kevin Harnisch cc: Gene
SEC TRIAL EX 272   Z-004190749 - 51           DeMaio
                                              6/30/14 letter from Bryan Schnabolk to Kevin Harnisch cc:
SEC TRIAL EX 273   Z-004176939 - 41           Gene DeMaio
SEC TRIAL EX 274   Z-002047786 - 89           12/22/14 letter from Steven Tanner to Kevin Harnisch
SEC TRIAL EX 275   SEC-FINRA-E-0042510 - 12   2/27/15 letter from Steven Tanner to Kevin Harnisch
                                              6/23/14 email from Felty to Khalid Essafi, Gene DeMaio,
                                              Timothy McDonald, and Michael Blackson re "More
SEC TRIAL EX 276   CITSEC00000132-36          Questionable Activity by LEK Securities on 6-20-14"
                                              6/23/14 email from Felty to Khalid Essafi, Gene DeMaio,
                                              Timothy McDonald, Michael Blackson, Glenn Gsell re: "More
SEC TRIAL EX 277   CITSEC00000137 - 38        Questionable Activity by LEK Securities on 6-23-14"
                                              7/2/14/ email from Gsell to Felty cc: DeMaio re "RE: More
SEC TRIAL EX 278   CITSEC0000162 - 65         Suspicious Activity by LEK Today - 6-27-14 - Arca-Amex"

                                              7/10/14 email from Gene DeMaio to Feldy, et al re: "Re: More
SEC TRIAL EX 279   CITSEC00000172 - 77        Suspicious Activity by LEK Yesterday and Today (7-9 and 7-10)
                                              1/15/15 email from Felty to Russ Davidson, Gene DeMaio,
                                              Pedraza and Kloin re: "More Suspicious Options Sweeps by LEK
SEC TRIAL EX 280   CITSEC00000178 - 185       on 1-14-15"
                                              9/3/15 email from Gene DeMaio to Russ Davidson, Michael
                                              Felty, et al re: "RE: Obvious Market Manipulation by LEK
SEC TRIAL EX 281   CITSEC00000216 - 17        Securities in AMZN, AZO and NKE on September 2, 2015"

SEC TRIAL EX 282   SEC-SIG-E-0000452 - 57     8/15/12 email from Doherty to DeMaio, Mileto re: "RE: recap"
                                              12/30/14 email from Doherty to DeMaio, Mileto, and Tourtelot
SEC TRIAL EX 283   Z-007057931 - 34           re: "LEK in Deck yesterday"
SEC TRIAL EX 284                              FINRA v. Hap Trading, May 12, 2014
                                              NYSE MKT LLC Acceptance, Waiver and Consent with Lime
SEC TRIAL EX 285                              Brokerage LLC
SEC TRIAL EX 286                              Neil D. Pearson, Ph.D. Curriculum Vitae
SEC TRIAL EX 287                              Summary of Cross-Market Loops Through Lek Securities

                                                          23
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 25 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                                        Objections
SEC TRIAL EX       288                              List of Cross Market Loops Through Lek Securities
SEC TRIAL EX       289                              Summary of Cross-Market Loops Through Lime
SEC TRIAL EX       290                              List of Cross Market Loops Through Lime
SEC TRIAL EX       291                              Stock Return Analysis (Avalon/Lek)
SEC TRIAL EX       292                              Trading Volume Analysis
SEC TRIAL EX       293                              Regression Analysis
SEC TRIAL EX       294                              Trading Volume Analysis - Daily
SEC TRIAL EX       295                              News Items Chart
SEC TRIAL EX       296                              Cancellation Analysis - Order Cancellations
SEC TRIAL EX       297                              Cancellation Analysis - Order Balances
SEC TRIAL EX       298                              “But-For” Analysis
                                                    Sensitivity Analysis - Cutoff for Identification of Cross-Market
SEC TRIAL EX 299                                    Loops
SEC TRIAL EX 300                                    Sensitivity Analysis - Cutoff re Multi-Directional Loops
SEC TRIAL EX 301                                    Example of Cross-Market Loop (DECK)
                                                    Trading in DECK Stock and Options on October 3, 2014 by
SEC TRIAL EX       302                              Trade Group 038
SEC TRIAL EX       303                              Example of Cross-Market Loop (VMW)
SEC TRIAL EX       304                              Example of Cross-Market Loop (CL)
SEC TRIAL EX       305                              Stock Return Analysis - Lime
SEC TRIAL EX       306                              Trading Volume Analysis - Lime
SEC TRIAL EX       307                              Trading Volume Analysis Compared to Daily Trading - Lime
SEC TRIAL EX       308                              Cancellation Analysis - Order Cancellations - Lime
SEC TRIAL EX       309                              Cancellation Analysis - Order Balances - Lime
SEC TRIAL EX       310                              Revenue Analysis - Cross-Market Loops Through Lek
SEC TRIAL EX       311                              Revenue Analysis - Cross-Market Loops Through Lime




                                                                 24
                           Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 26 of 64
                                               JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other           Description                                                       Objections
                    LSC953823; LSC953824;
                    LSC953825; LSC953826;
                    LSC953827; LSC953828;
                    LSC953829; LSC953830;
                    LSC953831; LSC953832;
                    LSC953833; LSC954127;
                    LSC954128; LSC954216;
                    LSC954217; LSC954218;
                    LSC954274; LSC954275;
                    LSC954280; LSC954281;     Lek Securities trade data for orders and executions in Avalon's
SEC TRIAL EX 312    LSC954285                 account at Lek Securities and related data dictionaries
                                              February 25, 2014 letter from Kevin Harnisch to SEC with
SEC TRIAL EX 313    LSC002438 - 44            attachments
                                              Compensation paid Serge, Alex, Svetlana (Scope -- Nov 2010 -
                    LSC002442 - 43
SEC TRIAL EX 314                              Nov 2013)
                                              Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 315    Z-004621101/LSC003691     November 2010                                                     **
                                              Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 316A   Z-004621100/LSC003690     December 2010                                                     **
                                              Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 316B                             December 2010 (pdf of excel version)                              **
                                              Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 316C                             December 2010 (excel version)                                     **
                                              Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 317A   Z-004621099/LSC003689     January 2011                                                      **
                                              Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 317B                             January 2011(pdf of excel version)                                **
                                              Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 317C                             January 2011(excel version)                                       **
                                              Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 318A   Z-004621098/LSC003688     February 2011 (pdf of excel version)                              **


                                                           25
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 27 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 318B                              February 2011 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 318C                              February 2011 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 319A   Z-004621097/LSC003687      March 2011                                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 319B                              March 2011 (pdf of excel version)                                **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 319C                              March 2011 (excel version)                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 320    Z-004621096/LSC003686      April 2011                                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 321A   Z-004621095/LSC003685      May 2011                                                         **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 321B                              May 2011 (pdf of excel version)                                  **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 321C                              May 2011 (excel version)                                         **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 322A   Z-004621094/LSC003684      June 2011                                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 322B                              June 2011 (pdf of excel version)                                 **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 322C                              June 2011 (excel version)                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 323A   Z-004621093/LSC003683      July 2011                                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 323B                              July 2011 (pdf of excel version)                                 **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 323C                              July 2011 (excel version)                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 324A   Z-004621092/LSC003682      August 2011                                                      **

                                                           26
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 28 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 324B                              August 2011 (pdf of excel version)                               **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 324C                              August 2011 (excel version)                                      **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 325A   Z-04621091/LSC003681       September 2011                                                   **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 325B                              September 2011 (pdf of excel version)                            **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 325C                              September 2011 (excel version)                                   **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 326A   Z-04621090/LSC003680       October 2011                                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 326B                              October 2011 (pdf of excel version)                              **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 326C                              October 2011 (excel version)                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 327A   Z-04621089/LSC003679       November 2011                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 327B                              November 2011 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 327C                              November 2011 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 328A   Z-04621088/LSC003678       December 2011                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 328B                              December 2011 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 328C                              December 2011 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 329A   Z-04621087/LSC003677       January 2012                                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 329B                              January 2012 (pdf of excel version)                              **

                                                           27
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 29 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 329C                              January 2012 (excel version)                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 330A   Z-04621086/LSC003676       February 2012                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 330B                              February 2012 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 330C                              February 2012 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 331A   Z-04621085/LSC003675       March 2012                                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 331B                              March 2012 (pdf of excel version)                                **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 331C                              March 2012 (excel version)                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 332A   Z-04621084/LSC003674       April 2012                                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 332B                              April 2012 (pdf of excel version)                                **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 332C                              April 2012 (excel version)                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 333A   Z-04621083/LSC003673       May 2012                                                         **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 333B                              May 2012 (pdf of excel version)                                  **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 333C                              May 2012 (excel version)                                         **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 334A   Z-04621082/LSC003672       June 2012                                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 334B                              June 2012 (pdf of excel version)                                 **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 334C                              June 2012 (excel version)                                        **

                                                           28
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 30 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 335A   Z-04621081/LSC003671       July 2012                                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 335B                              July 2012 (pdf of excel version)                                 **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 335C                              July 2012 (excel version)                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 336A   Z-04621080/LSC003670       August 2012                                                      **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 336B                              August 2012 (pdf of excel version)                               **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 336C                              August 2012 (excel version)                                      **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 337A   Z-04621079/LSC003669       September 2012                                                   **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 337B                              September 2012 (pdf of excel version)                            **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 337C                              September 2012 (excel version)                                   **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 338A   Z-04621078/LSC003668       October 2012                                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 338B                              October 2012 (pdf of excel version)                              **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 338C                              October 2012 (excel version)                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 339A   Z-04621077/LSC003667       November 2012                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 339B                              November 2012 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 339C                              November 2012 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 340A   Z-04621076/LSC003666       December 2012                                                    **

                                                           29
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 31 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 340B                              December 2012 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 340C                              December 2012 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 341A   Z-04621075/LSC003665       January 2013                                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 341B                              January 2013 (pdf of excel version)                              **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 341C                              January 2013 (excel version)                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 342A   Z-04621074/LSC003664       February 2013                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 342B                              February 2013 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 342C                              February 2013 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 343A   Z-04621073/LSC003663       March 2013                                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 343B                              March 2013 (pdf of excel version)                                **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 343C                              March 2013 (excel version)                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 344A   Z-04621072/LSC003662       April 2013                                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 344B                              April 2013 (pdf of excel version)                                **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 344C                              April 2013 (excel version)                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 345A   Z-004621071/LSC003661      May 2013                                                         **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 345B                              May 2013 (pdf of excel version)                                  **

                                                           30
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 32 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 345C                              May 2013 (excel version)                                         **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 346A   Z-04621070/LSC003660       June 2013                                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 346B                              June 2013 (pdf of excel version)                                 **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 346C                              June 2013 (excel version)                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 347A   Z-04621069/LSC003659       July 2013                                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 347B                              July 2013 (pdf of excel version)                                 **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 347C                              July 2013 (excel version)                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 348A   Z-04621068/LSC003658       August 2013                                                      **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 348B                              August 2013 (pdf of excel version)                               **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 348C                              August 2013 (excel version)                                      **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 349A   Z-04621067/LSC003657       September 2013                                                   **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 349B                              September 2013 (pdf of excel version)                            **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 349C                              September 2013 (excel version)                                   **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 350A   Z-04621066/LSC003656       October 2013                                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 350B                              October 2013 (pdf of excel version)                              **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 350C                              October 2013 (excel version)                                     **

                                                           31
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 33 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
                    Z-005570775/LSC953805
SEC TRIAL EX 351A                              November 2013                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 351B                              November 2013 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 351C                              November 2013 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 352A   Z-005570776/LSC953806      December 2013                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 352B                              December 2013 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 352C                              December 2013 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 353A   Z-005570777/LSC953807      January 2014                                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 353B                              January 2014 (pdf of excel version)                              **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 353C                              January 2014 (excel version)                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 354A   Z-005570778/LSC953808      February 2014                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 354B                              February 2014 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 354C                              February 2014 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 355A   Z-005570779/LSC953809      March 2014                                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 355B                              March 2014 (pdf of excel version)                                **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 355C                              March 2014 (excel version)                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 356A   Z-005570780/LSC953810      April 2014                                                       **

                                                           32
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 34 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 356B                              April 2014 (pdf of excel version)                                **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 356C                              April 2014 (excel version)                                       **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 357A   Z-005570781/LSC953811      May 2014                                                         **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 357B                              May 2014 (pdf of excel version)                                  **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 357C                              May 2014 (excel version)                                         **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 358A   Z-00557082/LSC953812       June 2014                                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 358B                              June 2014 (pdf of excel version)                                 **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 358C                              June 2014 (excel version)                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 359A   Z-00557083/LSC95813        July 2014                                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 359B                              July 2014 (pdf of excel version)                                 **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 359C                              July 2014 (excel version)                                        **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 360A   Z-00557084/LSC95814        August 2014                                                      **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 360B                              August 2014 (pdf of excel version)                               **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 360C                              August 2014 (excel version)                                      **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 361A   Z-00557085/LSC95815        September 2014                                                   **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 361B                              September 2014 (pdf of excel version)                            **

                                                           33
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 35 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                                      Objections
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 361C                              September 2014 (excel version)                                   **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 362A   Z-00557086/LSC95816        October 2014                                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 362B                              October 2014 (pdf of excel version)                              **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 362C                              October 2014 (excel version)                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 363A   Z-00557087/LSC95817        November 2014                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 363B                              November 2014 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 363C                              November 2014 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 364A   Z-00557088/LSC95818        December 2014                                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 364B                              December 2014 (pdf of excel version)                             **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 364C                              December 2014 (excel version)                                    **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 365A   Z-00557089/LSC95819        January 2015                                                     **
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 365B                              January 2015 (pdf of excel version)
                                               Lek Securities compensation worksheet for Sergey Pustelnik for
SEC TRIAL EX 365C                              January 2015 (excel version)                                     **
                                               Spreadsheet reflecting wire transfers from Lek Securities to
SEC TRIAL EX 366    Lek_Def_0591368            Sergey Pustelnik, Svetlana Pershinova, and Alex Lubetsky
                                               Excerpt from spreadsheet reflecting wire transfers from Lek
SEC TRIAL EX 367    Lek_Def_0591368            Securities to Sergey Pustelnik
                                               Excerpt from spreadsheet reflecting wire transfers from Lek
SEC TRIAL EX 368    Lek_Def_0591368            Securities to Svetlana Pershinova

                                                           34
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 36 of 64
                                                       JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                                   Objections
                                                     Excerpt from spreadsheet reflecting wire transfers from Lek
SEC TRIAL EX 369          Lek_Def_0591368            Securities to Alex Lubetsky
SEC TRIAL EX 370          LSC002187 and LSC002202    Lek Securities History of Q6 Layering Limits


DEFENSE EXHIBITS
DEF TRIAL EX 400          Hendershott 2017 Ex 2      SEC Release No34-61358                                        *
DEF TRIAL EX 401          Hendershott 2017 Ex 3      Z-205 Loops by Year                                           *
DEF TRIAL EX 402          Hendershott 2017 Ex 4      Z-199 Loop 440343 and 440344
DEF TRIAL EX 403          Hendershott 2017 Ex 7      Hendershott Sarao Report                                      *
DEF TRIAL EX 404          Hendershott 2017 Ex 8      Z-00658207 NBBO Movement Analysis                             *
                                                                                                                   ** (pursuant to FRE
                                                                                                                   803(18) may be be read
                                                                                                                   into evidence but not
DEF TRIAL EX       405    Hendershott 2017 Ex 13     Price Discovery without Trading: Evidence from Limit Orders   admitted )
DEF TRIAL EX       406    Henderhott 2017 Ex 14      Limit Order Flow, Market Impact and Optimal Order Sizes       *
DEF TRIAL EX       407    Hendershott 2017 Ex 15     May 13, 2016 Ltr from Norton Rose                             *
DEF TRIAL EX       408    Hendershott 2017 Ex 22     What to Do about High Frequency Trading
DEF TRIAL EX       409    Hendershot 2017 Ex 23      Hendershott Speech Video HFTs, Speed, and Information         *
DEF TRIAL EX       410A   Hendershott 2017 Ex 26     Z-199 Loop 42449-42450
DEF TRIAL EX       410B   Hendershott 2017 Ex 27     TAQ Quotes CERN 11/1/12                                       **
                                                                                                                   ** (pursuant to FRE
                                                                                                                   803(18) may be be read
                                                                                                                   into evidence but not
DEF TRIAL EX 411          Avalon PI Hearing Ex 35    High Frequency Trading and the 2008 Short Sale Ban            admitted )
                                                                                                                   ** (pursuant to FRE
                                                                                                                   803(18) may be be read
                                                                                                                   into evidence but not
DEF TRIAL EX       412    Avalon PI Hearing Ex 36    Does Algorithmic Trading Improve Liquidity                    admitted )
DEF TRIAL EX       413    Avalon PI Hearing Ex 37    High-Frequency Trading and Price Discovery                    *
DEF TRIAL EX       414    Avalon PI Hearing Ex 38    Liquidity Provision and Stock Return Predictability           *
DEF TRIAL EX       415    Avalon PI Hearing Ex 39    Leveling the Trading Field                                    *

                                                                  35
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 37 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                                      Objections
                                                    High-Frequency Trading and the Execution Costs of Institutional
DEF TRIAL EX 416         Avalon PI Hearing Ex 40    Investors                                                       *
                                                                                                                    ** (pursuant to FRE
                                                                                                                    803(18) may be be read
                                                                                                                    into evidence but not
DEF TRIAL EX 417         Avalon PI Hearing Ex 41    The Market Impact of Limit Orders                               admitted )

DEF TRIAL EX 418         Z-006568200-201            Overview of NERA's Trading Revenue Calculation Methodology     *
DEF TRIAL EX 419         Avalon PI Hearing Ex 43    Equity Market Speed Relative to Order Placement                **
DEF TRIAL EX 420         Avalon PI Hearing Ex 44    Hidden Volume Ratios                                           **
                                                    Order Book Reporting Methods and their Impact on Some
DEF TRIAL EX       421   Avalon PI Hearing Ex 45    Market Activity Measures                                       **
DEF TRIAL EX       422   Avalon PI Hearing Ex 46    Quote Lifetime Distributions                                   **
DEF TRIAL EX       423   Avalon PI Hearing Ex 47    The Speed of Equity Markets                                    **
DEF TRIAL EX       424   Avalon PI Hearing Ex 48    Trade to Order Volume Ratios                                   **
DEF TRIAL EX       425   Avalon PI Hearing Ex 58    How Slow Is The NBBO?                                          *
DEF TRIAL EX       426   Avalon PI Hearing Ex 59    What Drives the Complexity and Speed of our Markets            *
DEF TRIAL EX       427   Avalon PI Hearing Ex 61    Hendershott Speech Video Price Discovery-Price Impact          *
                                                                                                                   ** (pursuant to FRE
                                                                                                                   803(18) may be be read
                                                                                                                   into evidence but not
DEF TRIAL EX 428         Avalon PI Hearing Ex 63    Click or Call?                                                 admitted )
                                                                                                                   ** (pursuant to FRE
                                                                                                                   803(18) may be be read
                                                                                                                   into evidence but not
DEF TRIAL EX 429         Avalon PI Hearing Ex 64    Trading Fast and Slow: Colocation and Liquidity                admitted )
                                                                                                                   ** (pursuant to FRE
                                                                                                                   803(18) may be be read
                                                                                                                   into evidence but not
DEF TRIAL EX 430         Avalon PI Hearing Ex 65    Toxic Arbitrage                                                admitted )




                                                                 36
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 38 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                                        Objections
                                                                                                                      ** (pursuant to FRE
                                                                                                                      803(18) may be be read
                                                                                                                      into evidence but not
DEF TRIAL EX 431         Avalon PI Hearing Ex 66    Subsidizing Liquidity                                             admitted )
                                                    Avalon Received A Small Percentage of the Total Disputed
DEF TRIAL EX 432         Amended Trial Chart        Trade Revenue
DEF TRIAL EX 433         Amended Payout Analysis    Amended Avalon Payout Analysis.xlsb
                                                    2/1/2013 email from Mitch Litke to Serge Pustelnik et al re: Q6
DEF TRIAL EX 434         Avalon_Def-0000031-32      Layering detection                                                **
                                                     FW_ Q6 Layering detection - Nicolas Louis
DEF TRIAL EX       435   Avalon_Def-0000033-34      <Nicolas@leksecurities.com> - 2013-01-28 1846.eml                 **
DEF TRIAL EX       436                              INTENTIONALLY LEFT BLANK
DEF TRIAL EX       437                              INTENTIONALLY LEFT BLANK
DEF TRIAL EX       438   SEC-LIT-PROD-003550178     May 23, 2016 Letter to Steven Tanner from Kevin Harnisch          *
DEF TRIAL EX       439   SEC-LIT-PROD-003550186     May 21, 2015 Letter to Steven Tanner from Kevin Harnisch          *
DEF TRIAL EX       440   SEC-LIT-PROD-003550207     July 31, 2015 Letter to Beatrice Biso from Kevin Harnisch         *
                                                    Chart summarizing the layering detection program trigger
DEF TRIAL EX       441   LSC002188                  thresholds
DEF TRIAL EX       442                              Avalon Trader Group Agreement
DEF TRIAL EX       443                              Trader ID
DEF TRIAL EX       444                              Avalon Trader Group Agreement
DEF TRIAL EX       445                              Trader ID
DEF TRIAL EX       446                              Avalon Trader Group Agreement
DEF TRIAL EX       447                              Trader ID
DEF TRIAL EX       448                              Trader ID
DEF TRIAL EX       449                              Avalon Trader Group Agreement
DEF TRIAL EX       450                              Trader ID
DEF TRIAL EX       451                              Trader ID
DEF TRIAL EX       452                              Avalon Trader Group Agreement
DEF TRIAL EX       453                              Trader ID
DEF TRIAL EX       454                              Avalon Trader Group Agreement
DEF TRIAL EX       455                              Trader ID

                                                                 37
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 39 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       456                              Avalon Trader Group Agreement
DEF TRIAL EX       457                              Trader ID
DEF TRIAL EX       458                              Avalon Trader Group Agreement
DEF TRIAL EX       459                              Trader ID
DEF TRIAL EX       460                              Trader ID
DEF TRIAL EX       461                              Avalon Trader Group Agreement
DEF TRIAL EX       462                              Trader ID
DEF TRIAL EX       463                              Avalon Trader Group Agreement
DEF TRIAL EX       464                              Trader ID
DEF TRIAL EX       465                              Avalon Trader Group Agreement
DEF TRIAL EX       466                              Avalon Trader Group Agreement
DEF TRIAL EX       467                              Trader ID
DEF TRIAL EX       468                              Avalon Trader Group Agreement
DEF TRIAL EX       469                              Avalon Trader Group Agreement
DEF TRIAL EX       470                              Trader ID
DEF TRIAL EX       471                              Trader ID
DEF TRIAL EX       472                              Trader ID
DEF TRIAL EX       473                              Trader ID
DEF TRIAL EX       474                              Avalon Trader Group Agreement
DEF TRIAL EX       475                              Trader ID
DEF TRIAL EX       476                              Avalon Trader Group Agreement
DEF TRIAL EX       477                              Trader ID
DEF TRIAL EX       478                              Avalon Trader Group Agreement
DEF TRIAL EX       479                              Avalon Trader Group Agreement
DEF TRIAL EX       480                              Avalon Trader Group Agreement
DEF TRIAL EX       481                              Trader ID
DEF TRIAL EX       482                              Avalon Trader Group Agreement
DEF TRIAL EX       483                              Trader ID
DEF TRIAL EX       484                              Avalon Trader Group Agreement
DEF TRIAL EX       485                              Trader ID
DEF TRIAL EX       486                              Trader ID
DEF TRIAL EX       487                              Avalon Trader Group Agreement

                                                               38
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 40 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                                   Objections
DEF TRIAL EX       488                              Trader ID
DEF TRIAL EX       489                              Trader ID
DEF TRIAL EX       490                              Avalon Trader Group Agreement
DEF TRIAL EX       491                              Trader ID
DEF TRIAL EX       492                              Avalon Trader Group Agreement
DEF TRIAL EX       493                              Avalon Trader Group Agreement
DEF TRIAL EX       494                              Trader ID
DEF TRIAL EX       495                              Avalon Trader Group Agreement
DEF TRIAL EX       496                              Trader ID
DEF TRIAL EX       497                              Avalon Trader Group Agreement
DEF TRIAL EX       498                              Certificate of Incorperation
DEF TRIAL EX       499                              Certificate of Incumbency
DEF TRIAL EX       500                              Trader ID
DEF TRIAL EX       501                              Certificate of Incorperation
DEF TRIAL EX       502                              Certificate of Incumbency
DEF TRIAL EX       503                              Trader ID
DEF TRIAL EX       504                              Trader ID
DEF TRIAL EX       505                              Avalon Trader Group Agreement
DEF TRIAL EX       506                              Avalon Trader Group Agreement
DEF TRIAL EX       507                              Trader ID
DEF TRIAL EX       508                              Avalon Trader Group Agreement
DEF TRIAL EX       509                              Trader ID
DEF TRIAL EX       510                              Trader ID
DEF TRIAL EX       511                              Avalon Trader Group Agreement
DEF TRIAL EX       512                              Avalon Trader Group Agreement
DEF TRIAL EX       513                              FINRA Market Access Rule Overview
                                                    11/27/2013 email from Avalon FA LTD to Sam Lek re: Possible
DEF TRIAL EX 514         SEC Depo Exhibit 153       improper trades                                               *
                                                    6/50/20 email from Avalon FA LTD to Shapiro re: Questions
DEF TRIAL EX 515         Z-006093413-16             regarding trading activity                                    *
                                                    12/2/2013 email from Avalon FA LTD to Sam Lek re: Some
DEF TRIAL EX 516         Z-005300405-07             follow-up questions                                           *

                                                                39
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 41 of 64
                                                         JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other               Description                                                    Objections
                                                       9/29/2012 email from Avalon FA LTD to Sam Lek re: Exhibit B -
DEF TRIAL EX 517         SEC-LekSecurities-E-0432714   Examples of CLX Trades.xlsx                                   *
                                                       11/29/2013 email from Avalon FA LTD to Sam Lek re Possible
DEF TRIAL EX 518         Z-002055420-30                improper trades                                               *

DEF TRIAL EX 519         FINRA-SEC-LEK_00005358-69 11/18/2016 Speech by Robert Cook of FINRA                        *

DEF TRIAL EX 520         FINRA-SEC-LEK_00011885-92 9/20/2017 Speech by Robert Cook of FINRA                         *
                                                   Risk Management Controls for Broker or Dealers with Market
DEF TRIAL EX 521         SEC Release No. 34-63241  Access                                                           *
                                                   11/15/2016 Tom Gira Remarks From MarketsMedia/Traders
DEF TRIAL EX 522         FINRA-SEC-LEK_00011902-06 Magazine Equity Market Structure Town Hall Forum                 *
                                                   3/28/2016 email from FINRA Report Center to Sam Lek re:New
                                                   Cross Market Equities Supervision: Potential Manipulation
DEF TRIAL EX 523         Z-006903152-53            Report                                                           **
                                                   3/28/2016 FINRA News Release FINRA Issues First Cross-
DEF TRIAL EX 524         FINA-SEC-LEK_00011893-94 Market Report Cards Covering Spoofing and Layering                **
                                                   2/7/2013 email from Serge Pustelnik to Sam Lek re: Avalon's
DEF TRIAL EX 525         Z-005526115-16            Option trading analysis                                          *
DEF TRIAL EX 526         Z-007074479-80            FINRA Targeting Options Manipulation                             *
                                                   Memorandum re detailed description of Lek's risk monitoring
DEF TRIAL EX       527   Z-004609156               and control systems                                              *
DEF TRIAL EX       528                             Avalon Trader Certifications
DEF TRIAL EX       529   Lek_Def_0229656-76        Lek Securities Corporation Automated Risk Controls               *
DEF TRIAL EX       530   Lek_Def_0445229-51        Lek Securities Corporation Automated Risk Controls               *
DEF TRIAL EX       531   Lek_Def_0445256-82        Lek Securities Corporation Automated Risk Controls               *
                                                   10/24/2013 email from Laurie Doherty to Kevin Harnisch re Lek
DEF TRIAL EX 532         Lek_Def_0590189-91        Securities Q6 Demonstration                                      *
DEF TRIAL EX 533         Lek_Def_0261143           Layering is a recently identified practice
DEF TRIAL EX 534         Lek SJM Ex. 84            Msd routed to ALLGATEWAYS                                        *
                                                   2/1/2013 email re: Q6 Layering detection turned on for APUS
DEF TRIAL EX 535         Z-005755286               and Avalon

                                                                   40
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 42 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                                      Objections
                                                    1/1/2013 email from Lou Paone to Nicolas Louis re: Q6 Layering
DEF TRIAL EX 536         Z-005755294-96             detection turned on for APUS and AVALON                          *
                                                    2/5/2013 email from Avalon FA LTD to Nicolas Louis re Q6
DEF TRIAL EX 537         Depo Ex. SEC 216           Memo from Avalon - Feedback                                      *
                                                    3/28/2013 email from Avalon FA LTD to Sam Lek re: Regarding
DEF TRIAL EX       538   Lek_Def_0268161            regulation inquiry                                               *
DEF TRIAL EX       539                              INTENTIONALLY LEFT BLANK
DEF TRIAL EX       540   Lek_Def_0266343-92         9/11/2013 Presentation by Lek Securities Corp to SEC             *
DEF TRIAL EX       541   Lek_Def_0590277-311        3/9/2015 Presentation by Lek Securities Corp. to SEC             *
DEF TRIAL EX       542   Z-005868662-64             4/8/2013 letter from Andrew Shapiro to Ilene Semer               *
DEF TRIAL EX       543   Z-006917655-57             3/11/2013 letter from Sam Lek to Timothy Rogers                  *
DEF TRIAL EX       544   Z-005863144-46             5/7/2013 letter from Andrew Shapiro to Sam Jones                 *
DEF TRIAL EX       545   Z-005865234-36             5/15/2013 Letter from Andrew Shapiro to Adam Large               *
DEF TRIAL EX       546   Z-005176633-35             7/1/2013 Letter from Andrew Shapiro to Ilene Semer               *

DEF TRIAL EX 547         LSC-FF-FINRA-00000104-06   4/2/2013 letter from Sam Lek to Andy Gordon                      *
DEF TRIAL EX 548         Z-005187987-89             7/30/2013 letter from Sam Lek to Andy Gordon                     *
DEF TRIAL EX 549         Z-004621045-50             8/7/2013 letter from Sam Lek to Craig McShane                    *
                                                    Transcript of 10/6/2013 phone conversation between Sam Lek
DEF TRIAL EX       550   Z-007024874-87             and Direct Edge                                                  *
DEF TRIAL EX       551   Z-000963126-27             Demaio Notes                                                     **
DEF TRIAL EX       552                              INTENTIONALLY LEFT BLANK
DEF TRIAL EX       553   Demaio Depo Ex. 153        Demaio Notes 3                                                   *
DEF TRIAL EX       554   Z-000943540-43             2/15/2013 letter from Sam Lek to Gene Demaio                     *
DEF TRIAL EX       555   Z-006906312-13             1/22/2016 letter from Kevin Harnisch to Andrew Spiwak            *
DEF TRIAL EX       556   Z-006906354-56             5/27/2016 letter from Kevin Harnisch to Justin Chretien          *
DEF TRIAL EX       557   Z-003701384-86             11/18/2013 email from William Laurent to Joseph Carrano          *
DEF TRIAL EX       558   Z-003643602-03             7/24/2013 email for Jeffery Brandt to Andy Gordon                *
DEF TRIAL EX       559   Z-006564618-725            Citadel Whistleblower Complaint                                  **
DEF TRIAL EX       560                              2017-01-13 SEC Citadel Order                                     *
DEF TRIAL EX       561                              Nasdaq Market Maker Risk Management                              *
DEF TRIAL EX       562                              INTENTIONALLY LEFT BLANK

                                                                41
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 43 of 64
                                                           JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other                 Description                                                    Objections
DEF TRIAL EX       563   Nitzov Exhibit 105              Nasdaq Market Maker Risk Management                           *
DEF TRIAL EX       564   Cboe_00008728                   2/21/2014 email from Adam Nunes to Jeff Connell               *
DEF TRIAL EX       565   QL 00227 - QL 00470             CFTC Staff Roundtable on Disruptive Trading Practices         *
DEF TRIAL EX       566                                   SEC Release No 34-43590                                       *
DEF TRIAL EX       567                                   Defendants Summary Exhibit 2
DEF TRIAL EX       568   Z-007066459-60                  6/30/2016 Email from Neil Pearson to Branko Jovanovic et al   *
                         Z-007066451-54 (with
DEF TRIAL EX 569         attachments)                    9/2/2016 Email from Jianghao Liu to Neil Pearson              *
DEF TRIAL EX 570         Z-007066425-27                  2/13/2018 letter from NERA to SEC                             *

DEF TRIAL EX 571         Z-007066637 (with attachment)   11/18/2016 Email from Jianghao Liu to Neil Pearson            *
                                                                                                                       ** (pursuant to FRE
                                                                                                                       803(18) may be be read
                                                                                                                       into evidence but not
DEF TRIAL EX       572   Pearson Depo Ex. 194            Is There Price Discovery In Equity Options                    admitted )
DEF TRIAL EX       573                                   Monthly Statement Trader Group 318
DEF TRIAL EX       574                                   Monthly Statement Trader Group 318
DEF TRIAL EX       575                                   Monthly Statement Trader Group 318
DEF TRIAL EX       576                                   Monthly Statement Trader Group 318
DEF TRIAL EX       577                                   Monthly Statement Trader Group 318
DEF TRIAL EX       578                                   Monthly Statement Trader Group 318
DEF TRIAL EX       579                                   Monthly Statement Trader Group 318
DEF TRIAL EX       580                                   Monthly Statement Trader Group 318
DEF TRIAL EX       581                                   Monthly Statement Trader Group 318
DEF TRIAL EX       582                                   Monthly Statement Trader Group 318
DEF TRIAL EX       583                                   Monthly Statement Trader Group 318
DEF TRIAL EX       584                                   Monthly Statement Trader Group 130
DEF TRIAL EX       585                                   Monthly Statement Trader Group 130
DEF TRIAL EX       586                                   Monthly Statement Trader Group 130
DEF TRIAL EX       587                                   Monthly Statement Trader Group 130
DEF TRIAL EX       588                                   Monthly Statement Trader Group 130
DEF TRIAL EX       589                                   Monthly Statement Trader Group 130

                                                                     42
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 44 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       590                              Monthly Statement Trader Group 130
DEF TRIAL EX       591                              Monthly Statement Trader Group 130
DEF TRIAL EX       592                              Monthly Statement Trader Group 130
DEF TRIAL EX       593                              Monthly Statement Trader Group 130
DEF TRIAL EX       594                              Monthly Statement Trader Group 130
DEF TRIAL EX       595                              Monthly Statement Trader Group 130
DEF TRIAL EX       596                              Monthly Statement Trader Group 130
DEF TRIAL EX       597                              Monthly Statement Trader Group 130
DEF TRIAL EX       598                              Monthly Statement Trader Group 130
DEF TRIAL EX       599                              Monthly Statement Trader Group 130
DEF TRIAL EX       600                              Monthly Statement Trader Group 130
DEF TRIAL EX       601                              Monthly Statement Trader Group 187
DEF TRIAL EX       602                              Monthly Statement Trader Group 187
DEF TRIAL EX       603                              Monthly Statement Trader Group 187
DEF TRIAL EX       604                              Monthly Statement Trader Group 187
DEF TRIAL EX       605                              Monthly Statement Trader Group 187
DEF TRIAL EX       606                              Monthly Statement Trader Group 187
DEF TRIAL EX       607                              Monthly Statement Trader Group 187
DEF TRIAL EX       608                              Monthly Statement Trader Group 187
DEF TRIAL EX       609                              Monthly Statement Trader Group 187
DEF TRIAL EX       610                              Monthly Statement Trader Group 319
DEF TRIAL EX       611                              Monthly Statement Trader Group 319
DEF TRIAL EX       612                              Monthly Statement Trader Group 319
DEF TRIAL EX       613                              Monthly Statement Trader Group 319
DEF TRIAL EX       614                              Monthly Statement Trader Group 319
DEF TRIAL EX       615                              Monthly Statement Trader Group 319
DEF TRIAL EX       616                              Monthly Statement Trader Group 319
DEF TRIAL EX       617                              Monthly Statement Trader Group 319
DEF TRIAL EX       618                              Monthly Statement Trader Group 319
DEF TRIAL EX       619                              Monthly Statement Trader Group 320
DEF TRIAL EX       620                              Monthly Statement Trader Group 320
DEF TRIAL EX       621                              Monthly Statement Trader Group 320

                                                               43
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 45 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       622                              Monthly Statement Trader Group 320
DEF TRIAL EX       623                              Monthly Statement Trader Group 320
DEF TRIAL EX       624                              Monthly Statement Trader Group 320
DEF TRIAL EX       625                              Monthly Statement Trader Group 320
DEF TRIAL EX       626                              Monthly Statement Trader Group 320
DEF TRIAL EX       627                              Monthly Statement Trader Group 320
DEF TRIAL EX       628                              Monthly Statement Trader Group 320
DEF TRIAL EX       629                              Monthly Statement Trader Group 320
DEF TRIAL EX       630                              Monthly Statement Trader Group 321
DEF TRIAL EX       631                              Monthly Statement Trader Group 321
DEF TRIAL EX       632                              Monthly Statement Trader Group 321
DEF TRIAL EX       633                              Monthly Statement Trader Group 321
DEF TRIAL EX       634                              Monthly Statement Trader Group 321
DEF TRIAL EX       635                              Monthly Statement Trader Group 321
DEF TRIAL EX       636                              Monthly Statement Trader Group 321
DEF TRIAL EX       637                              Monthly Statement Trader Group 321
DEF TRIAL EX       638                              Monthly Statement Trader Group 321
DEF TRIAL EX       639                              Monthly Statement Trader Group 322
DEF TRIAL EX       640                              Monthly Statement Trader Group 322
DEF TRIAL EX       641                              Monthly Statement Trader Group 322
DEF TRIAL EX       642                              Monthly Statement Trader Group 322
DEF TRIAL EX       643                              Monthly Statement Trader Group 322
DEF TRIAL EX       644                              Monthly Statement Trader Group 322
DEF TRIAL EX       645                              Monthly Statement Trader Group 322
DEF TRIAL EX       646                              Monthly Statement Trader Group 325
DEF TRIAL EX       647                              Monthly Statement Trader Group 325
DEF TRIAL EX       648                              Monthly Statement Trader Group 325
DEF TRIAL EX       649                              Monthly Statement Trader Group 325
DEF TRIAL EX       650                              Monthly Statement Trader Group 325
DEF TRIAL EX       651                              Monthly Statement Trader Group 325
DEF TRIAL EX       652                              Monthly Statement Trader Group 198
DEF TRIAL EX       653                              Monthly Statement Trader Group 198

                                                               44
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 46 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       654                              Monthly Statement Trader Group 198
DEF TRIAL EX       655                              Monthly Statement Trader Group 198
DEF TRIAL EX       656                              Monthly Statement Trader Group 198
DEF TRIAL EX       657                              Monthly Statement Trader Group 198
DEF TRIAL EX       658                              Monthly Statement Trader Group 198
DEF TRIAL EX       659                              Monthly Statement Trader Group 198
DEF TRIAL EX       660                              Monthly Statement Trader Group 198
DEF TRIAL EX       661                              Monthly Statement Trader Group 198
DEF TRIAL EX       662                              Monthly Statement Trader Group 198
DEF TRIAL EX       663                              Monthly Statement Trader Group 198
DEF TRIAL EX       664                              Monthly Statement Trader Group 198
DEF TRIAL EX       665                              Monthly Statement Trader Group 198
DEF TRIAL EX       666                              Monthly Statement Trader Group 198
DEF TRIAL EX       667                              Monthly Statement Trader Group 198
DEF TRIAL EX       668                              Monthly Statement Trader Group 198
DEF TRIAL EX       669                              Monthly Statement Trader Group 198
DEF TRIAL EX       670                              Monthly Statement Trader Group 198
DEF TRIAL EX       671                              Monthly Statement Trader Group 198
DEF TRIAL EX       672                              Monthly Statement Trader Group 198
DEF TRIAL EX       673                              Monthly Statement Trader Group 198
DEF TRIAL EX       674                              Monthly Statement Trader Group 198
DEF TRIAL EX       675                              Monthly Statement Trader Group 198
DEF TRIAL EX       676                              Monthly Statement Trader Group 198
DEF TRIAL EX       677                              Monthly Statement Trader Group 198
DEF TRIAL EX       678                              Monthly Statement Trader Group 198
DEF TRIAL EX       679                              Monthly Statement Trader Group 198
DEF TRIAL EX       680                              Monthly Statement Trader Group 148
DEF TRIAL EX       681                              Monthly Statement Trader Group 148
DEF TRIAL EX       682                              Monthly Statement Trader Group 148
DEF TRIAL EX       683                              Monthly Statement Trader Group 148
DEF TRIAL EX       684                              Monthly Statement Trader Group 148
DEF TRIAL EX       685                              Monthly Statement Trader Group 148

                                                               45
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 47 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       686                              Monthly Statement Trader Group 148
DEF TRIAL EX       687                              Monthly Statement Trader Group 148
DEF TRIAL EX       688                              Monthly Statement Trader Group 178
DEF TRIAL EX       689                              Monthly Statement Trader Group 178
DEF TRIAL EX       690                              Monthly Statement Trader Group 178
DEF TRIAL EX       691                              Monthly Statement Trader Group 178
DEF TRIAL EX       692                              Monthly Statement Trader Group 178
DEF TRIAL EX       693                              Monthly Statement Trader Group 178
DEF TRIAL EX       694                              Monthly Statement Trader Group 178
DEF TRIAL EX       695                              Monthly Statement Trader Group 178
DEF TRIAL EX       696                              Monthly Statement Trader Group 178
DEF TRIAL EX       697                              Monthly Statement Trader Group 178
DEF TRIAL EX       698                              Monthly Statement Trader Group 308
DEF TRIAL EX       699                              Monthly Statement Trader Group 308
DEF TRIAL EX       700                              Monthly Statement Trader Group 308
DEF TRIAL EX       701                              Monthly Statement Trader Group 308
DEF TRIAL EX       702                              Monthly Statement Trader Group 308
DEF TRIAL EX       703                              Monthly Statement Trader Group 308
DEF TRIAL EX       704                              Monthly Statement Trader Group 308
DEF TRIAL EX       705                              Monthly Statement Trader Group 308
DEF TRIAL EX       706                              Monthly Statement Trader Group 308
DEF TRIAL EX       707                              Monthly Statement Trader Group 308
DEF TRIAL EX       708                              Monthly Statement Trader Group 308
DEF TRIAL EX       709                              Monthly Statement Trader Group 308
DEF TRIAL EX       710                              Monthly Statement Trader Group 308
DEF TRIAL EX       711                              Monthly Statement Trader Group 308
DEF TRIAL EX       712                              Monthly Statement Trader Group 308
DEF TRIAL EX       713                              Monthly Statement Trader Group 308
DEF TRIAL EX       714                              Monthly Statement Trader Group 308
DEF TRIAL EX       715                              Monthly Statement Trader Group 308
DEF TRIAL EX       716                              Monthly Statement Trader Group 308
DEF TRIAL EX       717                              Monthly Statement Trader Group 308

                                                               46
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 48 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       718                              Monthly Statement Trader Group 308
DEF TRIAL EX       719                              Monthly Statement Trader Group 308
DEF TRIAL EX       720                              Monthly Statement Trader Group 308
DEF TRIAL EX       721                              Monthly Statement Trader Group 308
DEF TRIAL EX       722                              Monthly Statement Trader Group 308
DEF TRIAL EX       723                              Monthly Statement Trader Group 308
DEF TRIAL EX       724                              Monthly Statement Trader Group 308
DEF TRIAL EX       725                              Monthly Statement Trader Group 250
DEF TRIAL EX       726                              Monthly Statement Trader Group 250
DEF TRIAL EX       727                              Monthly Statement Trader Group 250
DEF TRIAL EX       728                              Monthly Statement Trader Group 250
DEF TRIAL EX       729                              Monthly Statement Trader Group 250
DEF TRIAL EX       730                              Monthly Statement Trader Group 250
DEF TRIAL EX       731                              Monthly Statement Trader Group 250
DEF TRIAL EX       732                              Monthly Statement Trader Group 250
DEF TRIAL EX       733                              Monthly Statement Trader Group 250
DEF TRIAL EX       734                              Monthly Statement Trader Group 250
DEF TRIAL EX       735                              Monthly Statement Trader Group 250
DEF TRIAL EX       736                              Monthly Statement Trader Group 250
DEF TRIAL EX       737                              Monthly Statement Trader Group 250
DEF TRIAL EX       738                              Monthly Statement Trader Group 250
DEF TRIAL EX       739                              Monthly Statement Trader Group 250
DEF TRIAL EX       740                              Monthly Statement Trader Group 250
DEF TRIAL EX       741                              Monthly Statement Trader Group 250
DEF TRIAL EX       742                              Monthly Statement Trader Group 250
DEF TRIAL EX       743                              Monthly Statement Trader Group 250
DEF TRIAL EX       744                              Monthly Statement Trader Group 250
DEF TRIAL EX       745                              Monthly Statement Trader Group 250
DEF TRIAL EX       746                              Monthly Statement Trader Group 250
DEF TRIAL EX       747                              Monthly Statement Trader Group 250
DEF TRIAL EX       748                              Monthly Statement Trader Group 250
DEF TRIAL EX       749                              Monthly Statement Trader Group 250

                                                               47
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 49 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       750                              Monthly Statement Trader Group 250
DEF TRIAL EX       751                              Monthly Statement Trader Group 250
DEF TRIAL EX       752                              Monthly Statement Trader Group 250
DEF TRIAL EX       753                              Monthly Statement Trader Group 250
DEF TRIAL EX       754                              Monthly Statement Trader Group 250
DEF TRIAL EX       755                              Monthly Statement Trader Group 250
DEF TRIAL EX       756                              Monthly Statement Trader Group 250
DEF TRIAL EX       757                              Monthly Statement Trader Group 250
DEF TRIAL EX       758                              Monthly Statement Trader Group 250
DEF TRIAL EX       759                              Monthly Statement Trader Group 250
DEF TRIAL EX       760                              Monthly Statement Trader Group 250
DEF TRIAL EX       761                              Monthly Statement Trader Group 250
DEF TRIAL EX       762                              Monthly Statement Trader Group 250
DEF TRIAL EX       763                              Monthly Statement Trader Group 250
DEF TRIAL EX       764                              Monthly Statement Trader Group 250
DEF TRIAL EX       765                              Monthly Statement Trader Group 250
DEF TRIAL EX       766                              Monthly Statement Trader Group 250
DEF TRIAL EX       767                              Monthly Statement Trader Group 250
DEF TRIAL EX       768                              Monthly Statement Trader Group 250
DEF TRIAL EX       769                              Monthly Statement Trader Group 250
DEF TRIAL EX       770                              Monthly Statement Trader Group 250
DEF TRIAL EX       771                              Monthly Statement Trader Group 250
DEF TRIAL EX       772                              Monthly Statement Trader Group 158
DEF TRIAL EX       773                              Monthly Statement Trader Group 158
DEF TRIAL EX       774                              Monthly Statement Trader Group 158
DEF TRIAL EX       775                              Monthly Statement Trader Group 158
DEF TRIAL EX       776                              Monthly Statement Trader Group 158
DEF TRIAL EX       777                              Monthly Statement Trader Group 158
DEF TRIAL EX       778                              Monthly Statement Trader Group 158
DEF TRIAL EX       779                              Monthly Statement Trader Group 158
DEF TRIAL EX       780                              Monthly Statement Trader Group 158
DEF TRIAL EX       781                              Monthly Statement Trader Group 158

                                                               48
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 50 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       782                              Monthly Statement Trader Group 158
DEF TRIAL EX       783                              Monthly Statement Trader Group 158
DEF TRIAL EX       784                              Monthly Statement Trader Group 158
DEF TRIAL EX       785                              Monthly Statement Trader Group 158
DEF TRIAL EX       786                              Monthly Statement Trader Group 158
DEF TRIAL EX       787                              Monthly Statement Trader Group 158
DEF TRIAL EX       788                              Monthly Statement Trader Group 158
DEF TRIAL EX       789                              Monthly Statement Trader Group 158
DEF TRIAL EX       790                              Monthly Statement Trader Group 158
DEF TRIAL EX       791                              Monthly Statement Trader Group 158
DEF TRIAL EX       792                              Monthly Statement Trader Group 518
DEF TRIAL EX       793                              Monthly Statement Trader Group 518
DEF TRIAL EX       794                              Monthly Statement Trader Group 518
DEF TRIAL EX       795                              Monthly Statement Trader Group 518
DEF TRIAL EX       796                              Monthly Statement Trader Group 518
DEF TRIAL EX       797                              Monthly Statement Trader Group 518
DEF TRIAL EX       798                              Monthly Statement Trader Group 518
DEF TRIAL EX       799                              Monthly Statement Trader Group 518
DEF TRIAL EX       800                              Monthly Statement Trader Group 518
DEF TRIAL EX       801                              Monthly Statement Trader Group 518
DEF TRIAL EX       802                              Monthly Statement Trader Group 518
DEF TRIAL EX       803                              Monthly Statement Trader Group 518
DEF TRIAL EX       804                              Monthly Statement Trader Group 518
DEF TRIAL EX       805                              Monthly Statement Trader Group 518
DEF TRIAL EX       806                              Monthly Statement Trader Group 518
DEF TRIAL EX       807                              Monthly Statement Trader Group 518
DEF TRIAL EX       808                              Monthly Statement Trader Group 518
DEF TRIAL EX       809                              Monthly Statement Trader Group 518
DEF TRIAL EX       810                              Monthly Statement Trader Group 118
DEF TRIAL EX       811                              Monthly Statement Trader Group 118
DEF TRIAL EX       812                              Monthly Statement Trader Group 189
DEF TRIAL EX       813                              Monthly Statement Trader Group 189

                                                               49
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 51 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       814                              Monthly Statement Trader Group 189
DEF TRIAL EX       815                              Monthly Statement Trader Group 189
DEF TRIAL EX       816                              Monthly Statement Trader Group 189
DEF TRIAL EX       817                              Monthly Statement Trader Group 189
DEF TRIAL EX       818                              Monthly Statement Trader Group 189
DEF TRIAL EX       819                              Monthly Statement Trader Group 189
DEF TRIAL EX       820                              Monthly Statement Trader Group 189
DEF TRIAL EX       821                              Monthly Statement Trader Group 189
DEF TRIAL EX       822                              Monthly Statement Trader Group 189
DEF TRIAL EX       823                              Monthly Statement Trader Group 189
DEF TRIAL EX       824                              Monthly Statement Trader Group 189
DEF TRIAL EX       825                              Monthly Statement Trader Group 189
DEF TRIAL EX       826                              Monthly Statement Trader Group 189
DEF TRIAL EX       827                              Monthly Statement Trader Group 189
DEF TRIAL EX       828                              Monthly Statement Trader Group 189
DEF TRIAL EX       829                              Monthly Statement Trader Group 189
DEF TRIAL EX       830                              Monthly Statement Trader Group 189
DEF TRIAL EX       831                              Monthly Statement Trader Group 189
DEF TRIAL EX       832                              Monthly Statement Trader Group 189
DEF TRIAL EX       833                              Monthly Statement Trader Group 189
DEF TRIAL EX       834                              Monthly Statement Trader Group 189
DEF TRIAL EX       835                              Monthly Statement Trader Group 189
DEF TRIAL EX       836                              Monthly Statement Trader Group 189
DEF TRIAL EX       837                              Monthly Statement Trader Group 189
DEF TRIAL EX       838                              Monthly Statement Trader Group 189
DEF TRIAL EX       839                              Monthly Statement Trader Group 189
DEF TRIAL EX       840                              Monthly Statement Trader Group 189
DEF TRIAL EX       841                              Monthly Statement Trader Group 189
DEF TRIAL EX       842                              Monthly Statement Trader Group 189
DEF TRIAL EX       843                              Monthly Statement Trader Group 189
DEF TRIAL EX       844                              Monthly Statement Trader Group 189
DEF TRIAL EX       845                              Monthly Statement Trader Group 189

                                                               50
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 52 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       846                              Monthly Statement Trader Group 189
DEF TRIAL EX       847                              Monthly Statement Trader Group 189
DEF TRIAL EX       848                              Monthly Statement Trader Group 189
DEF TRIAL EX       849                              Monthly Statement Trader Group 189
DEF TRIAL EX       850                              Monthly Statement Trader Group 189
DEF TRIAL EX       851                              Monthly Statement Trader Group 189
DEF TRIAL EX       852                              Monthly Statement Trader Group 189
DEF TRIAL EX       853                              Monthly Statement Trader Group 189
DEF TRIAL EX       854                              Monthly Statement Trader Group 189
DEF TRIAL EX       855                              Monthly Statement Trader Group 189
DEF TRIAL EX       856                              Monthly Statement Trader Group 189
DEF TRIAL EX       857                              Monthly Statement Trader Group 189
DEF TRIAL EX       858                              Monthly Statement Trader Group 189
DEF TRIAL EX       859                              Monthly Statement Trader Group 189
DEF TRIAL EX       860                              Monthly Statement Trader Group 189
DEF TRIAL EX       861                              Monthly Statement Trader Group 189
DEF TRIAL EX       862                              Monthly Statement Trader Group 189
DEF TRIAL EX       863                              Monthly Statement Trader Group 189
DEF TRIAL EX       864                              Monthly Statement Trader Group 388
DEF TRIAL EX       865                              Monthly Statement Trader Group 388
DEF TRIAL EX       866                              Monthly Statement Trader Group 388
DEF TRIAL EX       867                              Monthly Statement Trader Group 388
DEF TRIAL EX       868                              Monthly Statement Trader Group 388
DEF TRIAL EX       869                              Monthly Statement Trader Group 388
DEF TRIAL EX       870                              Monthly Statement Trader Group 388
DEF TRIAL EX       871                              Monthly Statement Trader Group 388
DEF TRIAL EX       872                              Monthly Statement Trader Group 388
DEF TRIAL EX       873                              Monthly Statement Trader Group 388
DEF TRIAL EX       874                              Monthly Statement Trader Group 388
DEF TRIAL EX       875                              Monthly Statement Trader Group 388
DEF TRIAL EX       876                              Monthly Statement Trader Group 388
DEF TRIAL EX       877                              Monthly Statement Trader Group 388

                                                               51
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 53 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       878                              Monthly Statement Trader Group 388
DEF TRIAL EX       879                              Monthly Statement Trader Group 388
DEF TRIAL EX       880                              Monthly Statement Trader Group 388
DEF TRIAL EX       881                              Monthly Statement Trader Group 388
DEF TRIAL EX       882                              Monthly Statement Trader Group 388
DEF TRIAL EX       883                              Monthly Statement Trader Group 388
DEF TRIAL EX       884                              Monthly Statement Trader Group 388
DEF TRIAL EX       885                              Monthly Statement Trader Group 388
DEF TRIAL EX       886                              Monthly Statement Trader Group 388
DEF TRIAL EX       887                              Monthly Statement Trader Group 388
DEF TRIAL EX       888                              Monthly Statement Trader Group 128
DEF TRIAL EX       889                              Monthly Statement Trader Group 128
DEF TRIAL EX       890                              Monthly Statement Trader Group 128
DEF TRIAL EX       891                              Monthly Statement Trader Group 128
DEF TRIAL EX       892                              Monthly Statement Trader Group 128
DEF TRIAL EX       893                              Monthly Statement Trader Group 128
DEF TRIAL EX       894                              Monthly Statement Trader Group 128
DEF TRIAL EX       895                              Monthly Statement Trader Group 128
DEF TRIAL EX       896                              Monthly Statement Trader Group 128
DEF TRIAL EX       897                              Monthly Statement Trader Group 128
DEF TRIAL EX       898                              Monthly Statement Trader Group 128
DEF TRIAL EX       899                              Monthly Statement Trader Group 128
DEF TRIAL EX       900                              Monthly Statement Trader Group 128
DEF TRIAL EX       901                              Monthly Statement Trader Group 088
DEF TRIAL EX       902                              Monthly Statement Trader Group 088
DEF TRIAL EX       903                              Monthly Statement Trader Group 088
DEF TRIAL EX       904                              Monthly Statement Trader Group 088
DEF TRIAL EX       905                              Monthly Statement Trader Group 088
DEF TRIAL EX       906                              Monthly Statement Trader Group 088
DEF TRIAL EX       907                              Monthly Statement Trader Group 088
DEF TRIAL EX       908                              Monthly Statement Trader Group 088
DEF TRIAL EX       909                              Monthly Statement Trader Group 088

                                                               52
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 54 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       910                              Monthly Statement Trader Group 088
DEF TRIAL EX       911                              Monthly Statement Trader Group 088
DEF TRIAL EX       912                              Monthly Statement Trader Group 088
DEF TRIAL EX       913                              Monthly Statement Trader Group 088
DEF TRIAL EX       914                              Monthly Statement Trader Group 088
DEF TRIAL EX       915                              Monthly Statement Trader Group 088
DEF TRIAL EX       916                              Monthly Statement Trader Group 088
DEF TRIAL EX       917                              Monthly Statement Trader Group 088
DEF TRIAL EX       918                              Monthly Statement Trader Group 088
DEF TRIAL EX       919                              Monthly Statement Trader Group 088
DEF TRIAL EX       920                              Monthly Statement Trader Group 088
DEF TRIAL EX       921                              Monthly Statement Trader Group 088
DEF TRIAL EX       922                              Monthly Statement Trader Group 088
DEF TRIAL EX       923                              Monthly Statement Trader Group 088
DEF TRIAL EX       924                              Monthly Statement Trader Group 088
DEF TRIAL EX       925                              Monthly Statement Trader Group 088
DEF TRIAL EX       926                              Monthly Statement Trader Group 088
DEF TRIAL EX       927                              Monthly Statement Trader Group 088
DEF TRIAL EX       928                              Monthly Statement Trader Group 088
DEF TRIAL EX       929                              Monthly Statement Trader Group 088
DEF TRIAL EX       930                              Monthly Statement Trader Group 088
DEF TRIAL EX       931                              Monthly Statement Trader Group 088
DEF TRIAL EX       932                              Monthly Statement Trader Group 088
DEF TRIAL EX       933                              Monthly Statement Trader Group 088
DEF TRIAL EX       934                              Monthly Statement Trader Group 088
DEF TRIAL EX       935                              Monthly Statement Trader Group 088
DEF TRIAL EX       936                              Monthly Statement Trader Group 088
DEF TRIAL EX       937                              Monthly Statement Trader Group 088
DEF TRIAL EX       938                              Monthly Statement Trader Group 088
DEF TRIAL EX       939                              Monthly Statement Trader Group 088
DEF TRIAL EX       940                              Monthly Statement Trader Group 088
DEF TRIAL EX       941                              Monthly Statement Trader Group 088

                                                               53
                                 Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 55 of 64
                                                     JOINT EXHIBIT LIST
Trial Ex. Number         Bates No./Other            Description                                       Objections
DEF TRIAL EX       942                              Monthly Statement Trader Group 088
DEF TRIAL EX       943                              Monthly Statement Trader Group 088
DEF TRIAL EX       944                              Monthly Statement Trader Group 088
DEF TRIAL EX       945                              Monthly Statement Trader Group 088
DEF TRIAL EX       946                              Monthly Statement Trader Group 088
DEF TRIAL EX       947                              Monthly Statement Trader Group 088
DEF TRIAL EX       948                              Monthly Statement Trader Group 088
DEF TRIAL EX       949                              Monthly Statement Trader Group 088
DEF TRIAL EX       950                              Monthly Statement Trader Group 088
DEF TRIAL EX       951                              Monthly Statement Trader Group 088
DEF TRIAL EX       952                              Monthly Statement Trader Group 088
DEF TRIAL EX       953                              Monthly Statement Trader Group 088
DEF TRIAL EX       954                              Monthly Statement Trader Group 088
DEF TRIAL EX       955                              Monthly Statement Trader Group 088
DEF TRIAL EX       956                              Monthly Statement Trader Group 088
DEF TRIAL EX       957                              Monthly Statement Trader Group 088
DEF TRIAL EX       958                              Monthly Statement Trader Group 088
DEF TRIAL EX       959                              Monthly Statement Trader Group 199
DEF TRIAL EX       960                              Monthly Statement Trader Group 199
DEF TRIAL EX       961                              Monthly Statement Trader Group 199
DEF TRIAL EX       962                              Monthly Statement Trader Group 199
DEF TRIAL EX       963                              Monthly Statement Trader Group 199
DEF TRIAL EX       964                              Monthly Statement Trader Group 199
DEF TRIAL EX       965                              Monthly Statement Trader Group 199
DEF TRIAL EX       966                              Monthly Statement Trader Group 199
DEF TRIAL EX       967                              Monthly Statement Trader Group 199
DEF TRIAL EX       968                              Monthly Statement Trader Group 199
DEF TRIAL EX       969                              Monthly Statement Trader Group 199
DEF TRIAL EX       970                              Monthly Statement Trader Group 199
DEF TRIAL EX       971                              Monthly Statement Trader Group 199
DEF TRIAL EX       972                              Monthly Statement Trader Group 199
DEF TRIAL EX       973                              Monthly Statement Trader Group 199

                                                               54
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 56 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                       Objections
DEF TRIAL EX       974                               Monthly Statement Trader Group 199
DEF TRIAL EX       975                               Monthly Statement Trader Group 199
DEF TRIAL EX       976                               Monthly Statement Trader Group 199
DEF TRIAL EX       977                               Monthly Statement Trader Group 199
DEF TRIAL EX       978                               Monthly Statement Trader Group 199
DEF TRIAL EX       979                               Monthly Statement Trader Group 199
DEF TRIAL EX       980                               Monthly Statement Trader Group 199
DEF TRIAL EX       981                               Monthly Statement Trader Group 199
DEF TRIAL EX       982                               Monthly Statement Trader Group 199
DEF TRIAL EX       983                               Monthly Statement Trader Group 199
DEF TRIAL EX       984                               Monthly Statement Trader Group 378
DEF TRIAL EX       985                               Monthly Statement Trader Group 378
DEF TRIAL EX       986                               Monthly Statement Trader Group 378
DEF TRIAL EX       987                               Monthly Statement Trader Group 378
DEF TRIAL EX       988                               Monthly Statement Trader Group 378
DEF TRIAL EX       989                               Monthly Statement Trader Group 378
DEF TRIAL EX       990                               Monthly Statement Trader Group 378
DEF TRIAL EX       991                               Monthly Statement Trader Group 378
DEF TRIAL EX       992                               Monthly Statement Trader Group 378
DEF TRIAL EX       993                               Monthly Statement Trader Group 378
DEF TRIAL EX       994                               Monthly Statement Trader Group 378
DEF TRIAL EX       995                               Monthly Statement Trader Group 378
DEF TRIAL EX       996                               Monthly Statement Trader Group 378
DEF TRIAL EX       997                               Monthly Statement Trader Group 378
DEF TRIAL EX       998                               Monthly Statement Trader Group 378
DEF TRIAL EX       999                               Monthly Statement Trader Group 378
DEF TRIAL EX       1000                              Monthly Statement Trader Group 378
DEF TRIAL EX       1001                              Monthly Statement Trader Group 378
DEF TRIAL EX       1002                              Monthly Statement Trader Group 138
DEF TRIAL EX       1003                              Monthly Statement Trader Group 138
DEF TRIAL EX       1004                              Monthly Statement Trader Group 138
DEF TRIAL EX       1005                              Monthly Statement Trader Group 138

                                                                55
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 57 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                       Objections
DEF TRIAL EX       1006                              Monthly Statement Trader Group 138
DEF TRIAL EX       1007                              Monthly Statement Trader Group 138
DEF TRIAL EX       1008                              Monthly Statement Trader Group 138
DEF TRIAL EX       1009                              Monthly Statement Trader Group 138
DEF TRIAL EX       1010                              Monthly Statement Trader Group 138
DEF TRIAL EX       1011                              Monthly Statement Trader Group 138
DEF TRIAL EX       1012                              Monthly Statement Trader Group 138
DEF TRIAL EX       1013                              Monthly Statement Trader Group 138
DEF TRIAL EX       1014                              Monthly Statement Trader Group 138
DEF TRIAL EX       1015                              Monthly Statement Trader Group 138
DEF TRIAL EX       1016                              Monthly Statement Trader Group 138
DEF TRIAL EX       1017                              Monthly Statement Trader Group 138
DEF TRIAL EX       1018                              Monthly Statement Trader Group 138
DEF TRIAL EX       1019                              Monthly Statement Trader Group 138
DEF TRIAL EX       1020                              Monthly Statement Trader Group 219
DEF TRIAL EX       1021                              Monthly Statement Trader Group 219
DEF TRIAL EX       1022                              Monthly Statement Trader Group 219
DEF TRIAL EX       1023                              Monthly Statement Trader Group 219
DEF TRIAL EX       1024                              Monthly Statement Trader Group 219
DEF TRIAL EX       1025                              Monthly Statement Trader Group 219
DEF TRIAL EX       1026                              Monthly Statement Trader Group 219
DEF TRIAL EX       1027                              Monthly Statement Trader Group 219
DEF TRIAL EX       1028                              Monthly Statement Trader Group 219
DEF TRIAL EX       1029                              Monthly Statement Trader Group 219
DEF TRIAL EX       1030                              Monthly Statement Trader Group 219
DEF TRIAL EX       1031                              Monthly Statement Trader Group 358
DEF TRIAL EX       1032                              Monthly Statement Trader Group 358
DEF TRIAL EX       1033                              Monthly Statement Trader Group 358
DEF TRIAL EX       1034                              Monthly Statement Trader Group 208
DEF TRIAL EX       1035                              Monthly Statement Trader Group 208
DEF TRIAL EX       1036                              Monthly Statement Trader Group 208
DEF TRIAL EX       1037                              Monthly Statement Trader Group 208

                                                                56
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 58 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                       Objections
DEF TRIAL EX       1038                              Monthly Statement Trader Group 208
DEF TRIAL EX       1039                              Monthly Statement Trader Group 208
DEF TRIAL EX       1040                              Monthly Statement Trader Group 208
DEF TRIAL EX       1041                              Monthly Statement Trader Group 208
DEF TRIAL EX       1042                              Monthly Statement Trader Group 208
DEF TRIAL EX       1043                              Monthly Statement Trader Group 208
DEF TRIAL EX       1044                              Monthly Statement Trader Group 208
DEF TRIAL EX       1045                              Monthly Statement Trader Group 208
DEF TRIAL EX       1046                              Monthly Statement Trader Group 208
DEF TRIAL EX       1047                              Monthly Statement Trader Group 208
DEF TRIAL EX       1048                              Monthly Statement Trader Group 208
DEF TRIAL EX       1049                              Monthly Statement Trader Group 208
DEF TRIAL EX       1050                              Monthly Statement Trader Group 208
DEF TRIAL EX       1051                              Monthly Statement Trader Group 208
DEF TRIAL EX       1052                              Monthly Statement Trader Group 208
DEF TRIAL EX       1053                              Monthly Statement Trader Group 208
DEF TRIAL EX       1054                              Monthly Statement Trader Group 208
DEF TRIAL EX       1055                              Monthly Statement Trader Group 208
DEF TRIAL EX       1056                              Monthly Statement Trader Group 208
DEF TRIAL EX       1057                              Monthly Statement Trader Group 208
DEF TRIAL EX       1058                              Monthly Statement Trader Group 208
DEF TRIAL EX       1059                              Monthly Statement Trader Group 208
DEF TRIAL EX       1060                              Monthly Statement Trader Group 208
DEF TRIAL EX       1061                              Monthly Statement Trader Group 208
DEF TRIAL EX       1062                              Monthly Statement Trader Group 208
DEF TRIAL EX       1063                              Monthly Statement Trader Group 208
DEF TRIAL EX       1064                              Monthly Statement Trader Group 208
DEF TRIAL EX       1065                              Monthly Statement Trader Group 208
DEF TRIAL EX       1066                              Monthly Statement Trader Group 208
DEF TRIAL EX       1067                              Monthly Statement Trader Group 208
DEF TRIAL EX       1068                              Monthly Statement Trader Group 208
DEF TRIAL EX       1069                              Monthly Statement Trader Group 208

                                                                57
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 59 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                       Objections
DEF TRIAL EX       1070                              Monthly Statement Trader Group 208
DEF TRIAL EX       1071                              Monthly Statement Trader Group 208
DEF TRIAL EX       1072                              Monthly Statement Trader Group 208
DEF TRIAL EX       1073                              Monthly Statement Trader Group 168
DEF TRIAL EX       1074                              Monthly Statement Trader Group 168
DEF TRIAL EX       1075                              Monthly Statement Trader Group 168
DEF TRIAL EX       1076                              Monthly Statement Trader Group 168
DEF TRIAL EX       1077                              Monthly Statement Trader Group 168
DEF TRIAL EX       1078                              Monthly Statement Trader Group 168
DEF TRIAL EX       1079                              Monthly Statement Trader Group 168
DEF TRIAL EX       1080                              Monthly Statement Trader Group 168
DEF TRIAL EX       1081                              Monthly Statement Trader Group 168
DEF TRIAL EX       1082                              Monthly Statement Trader Group 168
DEF TRIAL EX       1083                              Monthly Statement Trader Group 168
DEF TRIAL EX       1084                              Monthly Statement Trader Group 168
DEF TRIAL EX       1085                              Monthly Statement Trader Group 168
DEF TRIAL EX       1086                              Monthly Statement Trader Group 168
DEF TRIAL EX       1087                              Monthly Statement Trader Group 168
DEF TRIAL EX       1088                              Monthly Statement Trader Group 168
DEF TRIAL EX       1089                              Monthly Statement Trader Group 168
DEF TRIAL EX       1090                              Monthly Statement Trader Group 168
DEF TRIAL EX       1091                              Monthly Statement Trader Group 168
DEF TRIAL EX       1092                              Monthly Statement Trader Group 168
DEF TRIAL EX       1093                              Monthly Statement Trader Group 168
DEF TRIAL EX       1094                              Monthly Statement Trader Group 168
DEF TRIAL EX       1095                              Monthly Statement Trader Group 168
DEF TRIAL EX       1096                              Monthly Statement Trader Group 168
DEF TRIAL EX       1097                              Monthly Statement Trader Group 168
DEF TRIAL EX       1098                              Monthly Statement Trader Group 168
DEF TRIAL EX       1099                              Monthly Statement Trader Group 168
DEF TRIAL EX       1100                              Monthly Statement Trader Group 168
DEF TRIAL EX       1101                              Monthly Statement Trader Group 168

                                                                58
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 60 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                       Objections
DEF TRIAL EX       1102                              Monthly Statement Trader Group 228
DEF TRIAL EX       1103                              Monthly Statement Trader Group 228
DEF TRIAL EX       1104                              Monthly Statement Trader Group 488
DEF TRIAL EX       1105                              Monthly Statement Trader Group 488
DEF TRIAL EX       1106                              Monthly Statement Trader Group 488
DEF TRIAL EX       1107                              Monthly Statement Trader Group 488
DEF TRIAL EX       1108                              Monthly Statement Trader Group 488
DEF TRIAL EX       1109                              Monthly Statement Trader Group 488
DEF TRIAL EX       1110                              Monthly Statement Trader Group 488
DEF TRIAL EX       1111                              Monthly Statement Trader Group 488
DEF TRIAL EX       1112                              Monthly Statement Trader Group 488
DEF TRIAL EX       1113                              Monthly Statement Trader Group 488
DEF TRIAL EX       1114                              Monthly Statement Trader Group 488
DEF TRIAL EX       1115                              Monthly Statement Trader Group 488
DEF TRIAL EX       1116                              Monthly Statement Trader Group 488
DEF TRIAL EX       1117                              Monthly Statement Trader Group 488
DEF TRIAL EX       1118                              Monthly Statement Trader Group 488
DEF TRIAL EX       1119                              Monthly Statement Trader Group 488
DEF TRIAL EX       1120                              Monthly Statement Trader Group 488
DEF TRIAL EX       1121                              Monthly Statement Trader Group 488
DEF TRIAL EX       1122                              Monthly Statement Trader Group 488
DEF TRIAL EX       1123                              Monthly Statement Trader Group 488
DEF TRIAL EX       1124                              Monthly Statement Trader Group 488
DEF TRIAL EX       1125                              Monthly Statement Trader Group 488
DEF TRIAL EX       1126                              Monthly Statement Trader Group 488
DEF TRIAL EX       1127                              Monthly Statement Trader Group 488
DEF TRIAL EX       1128                              Monthly Statement Trader Group 488
DEF TRIAL EX       1129                              Monthly Statement Trader Group 488
DEF TRIAL EX       1130                              Monthly Statement Trader Group 488
DEF TRIAL EX       1131                              Monthly Statement Trader Group 488
DEF TRIAL EX       1132                              Monthly Statement Trader Group 488
DEF TRIAL EX       1133                              Monthly Statement Trader Group 488

                                                                59
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 61 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                       Objections
DEF TRIAL EX       1134                              Monthly Statement Trader Group 488
DEF TRIAL EX       1135                              Monthly Statement Trader Group 488
DEF TRIAL EX       1136                              Monthly Statement Trader Group 488
DEF TRIAL EX       1137                              Monthly Statement Trader Group 488
DEF TRIAL EX       1138                              Monthly Statement Trader Group 488
DEF TRIAL EX       1139                              Monthly Statement Trader Group 488
DEF TRIAL EX       1140                              Monthly Statement Trader Group 488
DEF TRIAL EX       1141                              Monthly Statement Trader Group 488
DEF TRIAL EX       1142                              Monthly Statement Trader Group 488
DEF TRIAL EX       1143                              Monthly Statement Trader Group 488
DEF TRIAL EX       1144                              Monthly Statement Trader Group 508
DEF TRIAL EX       1145                              Monthly Statement Trader Group 508
DEF TRIAL EX       1146                              Monthly Statement Trader Group 508
DEF TRIAL EX       1147                              Monthly Statement Trader Group 508
DEF TRIAL EX       1148                              Monthly Statement Trader Group 508
DEF TRIAL EX       1149                              Monthly Statement Trader Group 508
DEF TRIAL EX       1150                              Monthly Statement Trader Group 508
DEF TRIAL EX       1151                              Monthly Statement Trader Group 508
DEF TRIAL EX       1152                              Monthly Statement Trader Group 508
DEF TRIAL EX       1153                              Monthly Statement Trader Group 508
DEF TRIAL EX       1154                              Monthly Statement Trader Group 508
DEF TRIAL EX       1155                              Monthly Statement Trader Group 508
DEF TRIAL EX       1156                              Monthly Statement Trader Group 508
DEF TRIAL EX       1157                              Monthly Statement Trader Group 238
DEF TRIAL EX       1158                              Monthly Statement Trader Group 238
DEF TRIAL EX       1159                              Monthly Statement Trader Group 238
DEF TRIAL EX       1160                              Monthly Statement Trader Group 238
DEF TRIAL EX       1161                              Monthly Statement Trader Group 238
DEF TRIAL EX       1162                              Monthly Statement Trader Group 238
DEF TRIAL EX       1163                              Monthly Statement Trader Group 238
DEF TRIAL EX       1164                              Monthly Statement Trader Group 238
DEF TRIAL EX       1165                              Monthly Statement Trader Group 238

                                                                60
                                  Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 62 of 64
                                                      JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other            Description                                       Objections
DEF TRIAL EX       1166                              Monthly Statement Trader Group 238
DEF TRIAL EX       1167                              Monthly Statement Trader Group 238
DEF TRIAL EX       1168                              Monthly Statement Trader Group 238
DEF TRIAL EX       1169                              Monthly Statement Trader Group 238
DEF TRIAL EX       1170                              Monthly Statement Trader Group 238
DEF TRIAL EX       1171                              Monthly Statement Trader Group 238
DEF TRIAL EX       1172                              Monthly Statement Trader Group 238
DEF TRIAL EX       1173                              Monthly Statement Trader Group 238
DEF TRIAL EX       1174                              Monthly Statement Trader Group 238
DEF TRIAL EX       1175                              Monthly Statement Trader Group 238
DEF TRIAL EX       1176                              Monthly Statement Trader Group 238
DEF TRIAL EX       1177                              Monthly Statement Trader Group 238
DEF TRIAL EX       1178                              Monthly Statement Trader Group 238
DEF TRIAL EX       1179                              Monthly Statement Trader Group 238
DEF TRIAL EX       1180                              Monthly Statement Trader Group 238
DEF TRIAL EX       1181                              Monthly Statement Trader Group 238
DEF TRIAL EX       1182                              Monthly Statement Trader Group 238
DEF TRIAL EX       1183                              Monthly Statement Trader Group 238
DEF TRIAL EX       1184                              Monthly Statement Trader Group 238
DEF TRIAL EX       1185                              Monthly Statement Trader Group 238
DEF TRIAL EX       1186                              Monthly Statement Trader Group 238
DEF TRIAL EX       1187                              Monthly Statement Trader Group 238
DEF TRIAL EX       1188                              Monthly Statement Trader Group 238
DEF TRIAL EX       1189                              Monthly Statement Trader Group 238
DEF TRIAL EX       1190                              Monthly Statement Trader Group 238
DEF TRIAL EX       1191                              Monthly Statement Trader Group 238
DEF TRIAL EX       1192                              Monthly Statement Trader Group 238
DEF TRIAL EX       1193                              Monthly Statement Trader Group 238
DEF TRIAL EX       1194                              Monthly Statement Trader Group 238
DEF TRIAL EX       1195                              Monthly Statement Trader Group 238
DEF TRIAL EX       1196                              Monthly Statement Trader Group 238
DEF TRIAL EX       1197                              Monthly Statement Trader Group 238

                                                                61
                                    Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 63 of 64
                                                         JOINT EXHIBIT LIST
Trial Ex. Number          Bates No./Other              Description                                                Objections
DEF TRIAL EX       1198                                Monthly Statement Trader Group 278
DEF TRIAL EX       1199                                Monthly Statement Trader Group 278
DEF TRIAL EX       1200                                Monthly Statement Trader Group 278
DEF TRIAL EX       1201                                Monthly Statement Trader Group 278
DEF TRIAL EX       1202                                Monthly Statement Trader Group 278
DEF TRIAL EX       1203                                Monthly Statement Trader Group 278
DEF TRIAL EX       1204                                Monthly Statement Trader Group 278
DEF TRIAL EX       1205                                Monthly Statement Trader Group 278
DEF TRIAL EX       1206                                Monthly Statement Trader Group 278
DEF TRIAL EX       1207                                Monthly Statement Trader Group 278
DEF TRIAL EX       1208                                Monthly Statement Trader Group 278
DEF TRIAL EX       1209                                Monthly Statement Trader Group 278
DEF TRIAL EX       1210                                Monthly Statement Trader Group 278
DEF TRIAL EX       1211                                Monthly Statement Trader Group 278
DEF TRIAL EX       1212                                Monthly Statement Trader Group 278
DEF TRIAL EX       1213                                Monthly Statement Trader Group 278
DEF TRIAL EX       1214                                Monthly Statement Trader Group 278
DEF TRIAL EX       1215                                Monthly Statement Trader Group 278
DEF TRIAL EX       1216                                Monthly Statement Trader Group 278
DEF TRIAL EX       1217                                Monthly Statement Trader Group 278
DEF TRIAL EX       1218                                Monthly Statement Trader Group 278
DEF TRIAL EX       1219                                Monthly Statement Trader Group 278
DEF TRIAL EX       1220                                Monthly Statement Trader Group 278
DEF TRIAL EX       1221                                Monthly Statement Trader Group 278
DEF TRIAL EX       1222                                Monthly Statement Trader Group 278
DEF TRIAL EX       1223                                Monthly Statement Trader Group 278
DEF TRIAL EX       1224                                Monthly Statement Trader Group 278
DEF TRIAL EX       1225                                INTENTIONALLY LEFT BLANK
DEF TRIAL EX       1226   z-10-14                      9/6/2013 letter from Schulte Roth & Zabel to FINRA/Tibbs   *
DEF TRIAL EX       1227                                Transcript of Avalon Ex. 427
DEF TRIAL EX       1228                                Monthly Statement Summary
DEF TRIAL EX       1229                                Second Amended Trial Chart 1

                                                                   62
                            Case 1:17-cv-01789-DLC Document 441-1 Filed 09/13/19 Page 64 of 64
                                                 JOINT EXHIBIT LIST
Trial Ex. Number    Bates No./Other            Description                                       Objections
DEF TRIAL EX 1230                              Second Amended Avalon Payout Analysis




                                                          63
